 SCHNELL TOOL & DIE CORPORATION, ETC.385we find that the employees at Plant 77 are an accretion either to theSeattle-Renton or to the larger nationwide employee grouping, which-ever may constitute the appropriate bargaining unit, a matter onwhich we do not pass in this proceeding.' Even concedingarguendotheir status as craftsmen, it follows that a unit limited to the main-tenance electricians at Plant 77 is inappropriate as being only a seg-ment of the maintenance electricians in the multiplant unit.5We shall,therefore, dismiss the petition.[The Board dismissed the petition.]MEMBERSFANNINGandJENKINStook no part in the considerationof the above Decision and Order.4 SeeSimmons Company,126 NLRB 656, 658-659;Richfield Oil Corporation,119 NLRB1425, 1427;Hudson Pulp and PaperCorpoiation,117 NLRB 416, 418;Red Ball MotorFreight, Inc,118 NLRB 360, 362;Borg-Warner Corporation,113 NLRB 152, 154;J.W. Rex Company,115 NLRB 775, 776-777.International Ladies' Garment Workers Union v. N L.R.B.(Bernhard-Altmann TexasCorp),366 U S 731,relied on by Petitioner as establishing that the 1960 agreement un-lawfully deprived the employees at Plant 77 of their right to select a bargaining repre-sentative is inapposite.In that case violations were found where a union which had notestablished its majority status was accorded exclusive recognition,whereas here the statusof L&1f as majority representative in the multiplant unit is not questioned.As an accre-tion to an existing unit, the employees at Plant 77 were properly covered by the contractfor the multiplant unit without a self-determination election.The Great Atlantic andPacific Tea Company,140 NLRB 1011.5General Motors Corporation,120 NLRB 1215, 1221.Schnell Tool&Die Corporation,and Salem Stamping & Manu-facturing Co., Inc.andUnited Steelworkers of America, AFL-CIO.Case No. 8-CA-3021. September 6, 1963DECISION AND ORDEROn June 19, 1963, Trial Examiner William Seagle issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom, andtake certain affirmative action, as set forth in the attached IntermediateReport.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint'and recommended dismissal of the complaint as to them. There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].144 NLRB No. 52. 386DECISIONS OT NATIONALLABOR RELATIONS BOARDThe Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondents exceptions and brief, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'ORDERThe Board adopts the Recolmnended Order of the Trial Examiner.1Unlike the Trial Examiner, we find it unnecessary to determine whether Hunston. oneof Respondent's attornep,, tral'gr('SSedcanon 19 of the ''Canonsof Professional Ethics ofthe American Bar Assor ration"by appearing as a witness iur his client.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUponchargesduly filed,'a complaint was issued against the Respondents underdate of February15, 1963, alleging violations of Section 8(a)(1), (3),and (5) ofthe Act.Issue having been joined,TrialExaminer William Seaglehelda hearingwith respectto the allegations of the complaint at Salem,Ohio,on March 19,20, 21,and 22, andon April 16, 1963.2At theconclusion of the taking of testimony,counselon both sides waived oral argument but subsequently filed briefs which have beenduly considered.Upon the record so made and based on my observation of the witnesses,I herebymake the following:FINDINGS OF FACT1.THERESPONDENTSSchnell Tool&Die Corporation(hereinafter referred to as Schnell Tool & Die)and Salem Stamping&Manufacturing Co., Inc.(hereinafter referred to as SalemStamping),are both Ohio corporations which have their offices and principal placeof business at 631 West State Street,Salem,Ohio.As its name implies,Schnell Tool& Die has been engaged in the making of tools and dies but it has also fabricatedmetal articles on order for customers.In 1961 and during most of 1962, the opera-tions of Schnell Tool & Die were carried on in two plants,known as Plant No. 1,located at the address on West State Street,and Plant No.2 (sometimes also knownas the Gonda plant),located on Georgetown Road in Salem,Ohio.3Salem Stampinghas been engaged primarily in the manufacture of V-belt pulleys and some stampings.During the calendar year 1962,Schnell Tool&Die and Salem Stamping eachshipped goods valued in excess of $50,000 outside the State of Ohio.The Respond-ends admit,and I find,that they are engaged in commerce within the meaning ofthe Act.It is alleged in the complaint that Schnell Tool&Die and Salem Stamping havebeen at all material times a single integrated enterprise,and that the two Respondentsconstitute a single employer for the purposes of the Act.Each of the Respondents has the same officers.They are Michael S.Schnell,president;Charles W. Schnell,vice president;and Elizabeth Falk,secretary-treasurer.The board of directors of each of the Respondents consists of the same three persons,all of whom are blood relatives:Charles W. Schnell,a son,and Elizabeth Falk, amarried daughter,of Michael W. Schnell.Each of the Respondents has authorized,A first amended chargeivaa filedon January 3, 1963, and a second amended charge was filed on February11, 1963.2lvhen the hearing was adjourned on March 22,itwas scheduled to be resumed onMarch as.MichaelS.Schnell, the President of the Respondents,became ill after theadjournment, however, and counsel for the Respondents on Mardi27 requesteda continu-ance.By telegram dated March 27, the hearing was adjourned,therefore, to lpril 16.and was resumedon that day.S The circumstances of the acquisition and dispositionof Plant No 2 are discussedinfrain connection with the charges against theRespondents. SCHNELL TOOL & DIE CORPORATION, ETC.387issued, and has outstanding 500 corporative shares.Michael S. Schnell and his wife,Susan Schnell, own 200 of the shares of Schnell Tool & Die, and all but 2 of theremaining shares 4 are held in the names of their children or grandchildren.Thesame is true of Salem Stamping, except that only 35 of the shares are in the name ofMichael S. and Susan Schnell, 68 of the shares are in the name of Michael S. Schnellalone, and 17 of the shares are in the name of Susan Schnell alone. The secondlargest block of shares in each of the corporations is held by Charles W. Schnell,who owns 70 shares of the Schnell Tool & Die stock and 89 shares of the SalemStamping stock.Elizabeth Falk owns 38 shares of the stock of Schnell Tool & Die,and 47 shares of the stock of Salem Stamping.Thus, the three members of theSchnell family who are both officers and directors of each of the corporations ownsa majority of the stock of each of the corporations.As is indicated by their common address, Plant No. 1 of Schnell Tool & Die andSalem Stamping are both located in the same congeries of buildings.There is anL-shaped stucco building, of which the entire top floor contains Schnell Tool &Die equipment and the offices of the corporations.There are, however, nine addi-tions of steel and sash construction to the L-shaped budding, and these have variousbays, some of which are used by Schnell Tool & Die, and some of which are used bySalem Stamping.The additions are connected with each other, and the part of thepremises occupied primarily by Plant No. 1 of Schnell Tool & Die is on a somewhathigher level than Salem Stamping, being reached by four steps.The machinery ofSchnell Tool & Die consists of milling machines, shapers, planers, saws, blanchgrinders, lathes, and presses for die tryout, while the machinery of Salem Stampingconsists primarily of presses, spot welders, broaching machines, and painting andpacking equipment.Higher degrees and types of skills are required of Schnell Tool& Die employees than of Salem Stamping employees; the former must be machinistsor diemakers while the latter need be simply persons possessed of sufficient manualdexterity to be trained for the type of operations required of them.There are occa-sions, however, when the employees of the two concerns are interchanged, or trans-ferred from one to the other, or when employees of one of the concerns will use thetools or equipment of the other.Thus, when Salem Stamping parts have to be runon the larger presses of Schnell Tool & Die, a Salem Stamping employee is assignedas a helper to the Schnell Tool & Die employee who is running the job; when work atSchnell Tool & Die becomes slack and Salem Stamping has plenty of work, em-ployees of the former who would otherwise be laid off are offered employment at thelatter; it is a common occurrence for Salem Stamping employees to sharpen theirdrills on Schnell Tool & Die grinders; and sometimes an employee may even go tothe Schnell Tool & Die crib for parts.There are also occasions when one of thecompanies fills orders for the other.Purchase orders are issued for major jobs andminor orders are done on invoices, but there is nothing to show that one of theCompanies is billed for such minor operations as sharpening drills.Schnell Tool & Die and Salem Stamping share a common office area and areserved by the same telephone system.The same electrician does the maintenancework for both companies, and the same trucks service both of them.However,separate restroom facilities are provided for the employees of each of the companies.The same employee, who is the receptionist, collects the timecards of the employeesof both companies, although each company has its own timeclocks and timecards.When an employee is transferred from one company to another, a new timecard isprepared for him but he is not required to file a new W-2 form for income tax pur-poses, or a new application.The dominant figure in the conduct of both Schnell Tool & Die and Salem Stampingis, undoubtedly, Michael S. Schnell, the president of both companies, who determinesthe labor and other policies of both companies. If he shares his power and controlwith anyone, it is with his son, Charles W. Schnell.An old diemaker himself, theelder Schnell's particular preserve is Schnell Tool & Die but he does all the hiring ofnew employees, and most of the firing, although an employee may also be dischargedby Charles Schnell or by Edgar B. Phillips (known among the employees as "Jack"Phillips), the general foreman of Salem Stamping.But the authority exercised byPhillips does not appear to be very great, for he is subject to the supervision ofCharles Schnell, who has the general oversight of production in Salem Stamping.In addition to his exercise of this responsibility in Salem Stamping, Charles Schnellperforms the financial and administrative functions in Schnell Tool & Die. It isapparent that between them Michael and Charles Schnell run the business of thetwo companies.These two shares are held by Vilma Dumbleton, an office employee of the company.727-083-64:--vol. 144-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is the contention of the Respondentsthat theyconstitute two separate anddistinct corporations,and so,of course, they are, since theyare separatecorporateentities.But this does not meanthat they may notbe considered a single employerfor thepurposesof the Act. This may bedone when two or more corporations aresubjectto commonownership and control,are engaged in related operations, andpursue the samelaborpolicies.5Particularemphasishas been placeduponcontrolby thesamefamily.6While similarityin operationsis usually requiredto be present,it isnot necessary thatoperationsbe wholly integrated.?PlantsNos. 1 and 2 of SchnellTool & Die andSalem Stamping are no more than divisions of the sameenterprise.Itmust be concluded that Schnell Tool & Die and SalemStamping constitute a singleemployer within themeaningof the Act, and I so find.8II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO (hereinafter sometimes referred to asthe Union)is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The elder Schnell's personal attempts to undermine the UnionThe history of the labor relations of the Respondents preceding the events that ledto the present proceeding is rather sketchy. But it seems that in 1952 the Steelworkers,who had had a contract with Schnell, struck both Schnell Tool & Die and SalemStamping.The strike began late in 1952 and extended into 1953.When the strikeoccurred, Schnell left for Florida to enjoy the sun, and did not return until afterthe strike was over.During his absence, he was represented apparently by his son,Charles, and his attorney, Harry Manchester, who had represented him in thenegotiations leading to the strike, and who was also to represent him in thecollective-bargaining negotiations involved in the present proceeding and in thepresent hearing. In the 1952 negotiations, the Union was represented also by one ofthe same negotiators who was to participate in the collective-bargaining sessions6 SeeN L R.B v.United States Air Conditioning Corp ,302 F.2d 280, 281(C A. 1) ;N L.R B. v. JonesSausage Co.,257 F. 2d 878,879-880(C.A 4) ; NL R B v ThomasParran, Jr, t/a Silver Spring Transit Companyetc., 237 F. 2d 373, 375 (C.A. 4) ; A. M.Andrews Company of Oregon v. N L R.B.,236 F. 2d 44, 45 (C.A. 9) ;N.L.R B v J. EMoCatron, et al,216 F. 2d 212, 213-214 (C.A 9), cert denied 348 US. 943;N.L.R.B, v.Concrete Haulers,Inc,212 F. 2d 477, 479(C.A.5) ; NLR.B. v.Dayton Coal and IronCorp.,208 F. 2d 394, 394-395 (C A6) ; N L R B. v Calcasieu Paper Co.,203 F. 2d 12, 13(C A5) ; N L R B. v. Williams Lumber Co.,195 F. 2d 669, 670-671, 672 (C A. 4), cert.denied 344 U.S 834;NLRB. v. National Garment Company,166 F. 2d 233,238 (CA. 8),certdenied 334 U.S 845;NL.R.B. v. Gluek Brewing Company at at,144 F. 2d 847,855 (C.A. 8).8 See,for example,N L R B v Stowe Spinning Company,336 U.S. 226, 227,and N.L R Bv.SomersetClassics,Inc. and Modern Mfg.Co., 193 F. 2d 613, 615 (C.A.2),where thecourt said: "We cannot ignore the fact, however,that both corporations were owned andcontrolled by members of the same family."7 See, for instance,N L R.B. v. Summers Fertilizer Company,251 F. 2d 514, 516(CA1) , J.G. Roy and Sons v. N.L.R.B.,251 F. 2d 771,773-774(C.A. 1) ; NL.R.B. v.AK Allen Co.et al.,252 F. 2d 37, 38-39 (C.A. 2).8A rather anomalous aspect of the present case Is that separate certifications have beenissued for the employees of Schnell Tool & Die and of Salem Stamping, and that the em-ployees of each company have thus been designated as an appropriatebargaining unitItappears that the'Union originally filed a petition requesting that the employees of both ofthe companies be designated as a single bargaining unit but counsel for the Respondentsobjected to this,and the Union decided to agree to two separate bargaining units in ordernot to delay the election.There can be little doubt that if both the Union and the Re-spondents had agreed on a single bargaining unit consisting of the employees of both com-panies that such a unit would have been designated as appropriate. It would seem, how-ever, that despite the existence of the two separate bargaining units the two companiesmay be held to be a single employer for the purpose of redressing any unfair labor prac-tices.After all, even when a single corporation has been involved various groups of em-ployees have been designated as separate bargaining units. Such designations have beensometimes based primarily on the desires of the parties concernedIn the present case,the separate units may be justified also by the fact that the operations of the two com-panies are not completely integrated SCHNELL TOOL & DIE CORPORATION, ETC.389in 1962, namely Edward Hilland, the subdistrict director of the Steelworkers inColumbiana County in which Salem, Ohio, is located.In 1962, a decade later, the elder Schnell, although in very poor health-he was nowsuffering from diabetes, high blood pressure, arthritis, and other afflictions of advanc-ing age-was still active in the business, and was still its dominant figure. Events weresoon to demonstrate, moreover, that his previous experience with the Steelworkershad been traumatic, and that he was determined that no union should ever interferewith the way he chose to run his business, even if this could be accomplished onlyby the commission of unfair labor practices.It seems that in midsummer of 1962 a group of Schnell's employees had approachedCharles Hinchcliffe, the staff representative of the Steelworkers in the Salem area,about securing union representation.Hinchcliffe testified that the employees askedhim what, if anything, they could do "to an employer that continually cussed them out.shook his fist in front of their face and so on." Apparently, Schnell was accustomed tospeaking in rather loud and overpowering tone of voice, and his remarks were some-times rather caustic.One of his employees, Michael Yunk, a machinist, who admittedthat he was inclined to be caustic himself, testified: "Mr. Schnell has a voice thatcould be heard clear across the shop in a whisper. If he whispered, you can hear it."After the visit of the group of employees, Hinchcliffe inaugurated a campaignamong the Schnell Tool & Die and Salem Stamping employees.This campaignappears to have been at its peak in August, and the employee who appears to havebeen chiefly instrumental in getting other employees to sign union authorizationcards was a Salem Stamping employee by the name of Ormond Long, who wassubsequently discharged by Schnell .9By September 6, Hinchcliffe believed that hehad signed authorization cards from a majority of Schnell's employees, for, on thatday, he telephoned to Schnell and requested that the Steelworkers be recognized as thebargaining representative for Schnell Tool & Die and Salem Stamping employees.But Schnell told Hinchcliffe: "Why talk to me about the union, go talk to the menand if the men want the union OK. I will not stand in the road." Schnell added that hehad been a union member longer than Hinchcliffe, and that he had signed the firstunion agreement in the Salem area.Hinchcliffe recorded this telephone conversationin a letter dated the same day as the conversation, and addressed to Schnell as presi-dent of Schnell Tool & Die. In the same letter Hinchcliffe, apparently anticipating arebuff, informed Schnell that he was filing a representation petition with theRegional Office of the Board. Schnell acknowledged the receipt of Hinchcliffe's letterunder date of September 14, and in this letter commented as follows:It ismy feeling that a majority of our employees do not desire representationby your union and since you have requested a determination of that questionby the N.L.R.B. I would not be in a position to discuss recognition with you untilsuch times as you are certified as the representative of our employees.Since Schnell would not recognize the claims of the Union, arrangements weremade for holding an election among the Schnell Tool & Die and Salem Stampingemployees.The election was held on October 9, and the Union won the electionamong the employees of each of the companies.10On October 16, the Union wascertified as the exclusive bargaining representative of all the production and main-tenance employees of Schnell Tool & Die in Plants Nos. 1 and 2 in Salem, Ohio,including truckdrivers but excluding office clerical employees, office cleaning women,guards, professional employees, and supervisors as defined in Section 2(11) ofthe Act.On October 16, the Union was also certified as the exclusive bargainingrepresentative of the Salem Stamping employees in an identical unit.Thus, Schnell's expectation that a majority of his employees would reject theUnion was disappointed.He did not, however, accept the result, despite his dec-laration that he would not "stand in the road" but conducted a campaign to subvertthe Union. Indeed, this campaign was waged even prior to the election.In the weeks preceding the election, Schnell was interrogating various employeesabout union activities, and combining these interrogations with threats.He seemsto have concentrated on Salem Stamping employees.At least all those who testifiedwith respect to such interrogations and threats were Salem Stamping employees,namely, Ormond Long, Charles Ardeno, Robert Earl Wolfe, Phillip Groves, andJohn Chaffin.6His discharge,which is alleged to'be discriminatory,is consideredinfra111 take officialnotice of the results of the elections. In the SchnellTool & Die election,therewere 56 eligible voters, of whom 28 voted for the Union, and 22against it.In theSalem Stampingelection,there were 39 eligiblevoters, ofwhom 29 votedfor the Unionand 6 against it. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrmond Long seems to have been the special object of Schnell's attention, andit is not difficult to understand the reason.Long was an incorrigible drunken driver.In 1961 and 1962, in a period covering little more than a year, Long had beenconvicted no less than three times not only of drunken driving but of driving withouta license while in this condition.Schnell, who was personally generous with manyof his employees, was particularly helpful in the case of Long.He helped to getLong out of jail, and through his influence with the mayor of Salem, arranged forthe payment of his considerable fines in installments, which were withheld fromLong's pay. If Schnell had reason to expect gratitude from any of his employees,that employee was Long. If Long was supporting the Union, clearly he wouldbe guilty in Schnell's mind of the basest ingratitude.Toward the end of September, Schnell came out to Long's machine and asked himif he intended to vote for the Union, and added that if he did, it would be a goodexcuse to tell the mayor that he was no longer working. This meant, of course, thatsince Long would be out of a job, he would no longer be in a position to continuepayment of the installments of his fine.A few days later Schnell came around againto Long's machine with a list of employees and their earnings, and, pointing out toLong what he had earned in the first months of 1962, he told Long that if he votedfor the Union he would make a lot less, and that if the employees voted for theUnion "they would not get a penny," since "he was not giving the Union one redcent."He again directly asked Long whether he had signed a union card, and whenLong denied it, Schnell remarked that he had asked everyone in the plant exceptone man whether they had signed union cards but that they had all denied it, whichled him to think that "he either had a bunch of loyal people or the biggest bunch ofliars that he ever run into."Pretty much the same pattern was followed in Schnell's interrogation of the otheremployees prior to the election, except that having no personal threats to make, hecould make only general ones.These were, however, even more vivid.When heasked Ardeno whether he had signed a union card, he received an affirmative reply."Yes," said Ardeno, "it is home on my refrigerator." Whereupon Schnell told Ardeno:"You know, this is a one-way ticket to the street."When Schnell was interrogatingWolfe as to whether he had been approached to sign a union card, he told Wolfethat there had never been a union shop and that there never would be one but thatif they voted the Union in they would probably find themselves "out in the frontthrowing snowballs at each other."The record does not show whether Wolfe signeda union card but if he did, it was another case of ingratitude, for Wolfe was analcoholic whom Schnell had fired because of his drinking, but whom he had thenreemployed.Schnell, in his interrogation of Chaffin, was not so colorful as hehad been in talking to Wolfe.When he asked Chaffin whether he knew anythingabout the Union, and whether he had signed a union card, Chaffin admitted thesigning of the union card but Schnell merely remarked: "There is going to be a lotof trouble around here."As for Groves, Schnell interrogated him about the Unionno less than three times.The first time Schnell merely asked Groves whether hehad signed a union card, and Groves, who did not sign one until later in September,denied it.The second time Schnell told Groves that they were all nuts and shouldsee a doctor.The third time that Schnell talked to Groves about the Union, however,he engaged in quite an outburst.Thus, Groves testified:He grabbed me by the arm and asked me what the Union had offered me Itold him the Union had offered me nothing. And he said that some of us guyswhose wives had just had babies, that he had talked to Bud Schnell 11 and thatguys who had just had the babies and guys like me who had just got marriedwere due for a raise, but since the Union was messing around, that we weren'tgoing to get a raise.And if he got the union guys there that he would wringtheir blankety blank necks and that he would like to punch them in the nose,and that the Union was no good and that we should be out walking the streets.And he said that if we did go on strike, the doors would be open.Schnell continued his antiunion conduct even after the elections had been heldand the Union had been certified.On October 14, which, although a Sunday,was a working day, Schnell approached Long in an effort to extend the olive branch.He told him that he liked his work and wanted to be his friend, but that he hadbuilt the business up, and no man or law in the country was going to tell him howto run it.He recalled to Long what had happened during the strike in 1953, anddelivered himself of some rather unflattering remarks about Hinchcliffe whom heblamed for the loss of several large orders as a result of his threats to throw apicket line around the plant.Two days later, in another conversation with Long,11The reference is to Michael Schnell's son, Charles. SCHNELL TOOL & DIE CORPORATION, ETC.391Schnell again complained that the CIO was running "the business out of here." "Ifyou don't think so,"he told Long,"just bring your CIO card in and see if you canget this business back. If I had as much pull with the customers as I have withtheMayor,Iwould be in pretty good shape."Schnell also sounded off to Grovesabout Hinchcliffe.As Groves testified:"He asked me if I had asked Uncle Hinch-cliffe if we were going to get a ham for Christmas or any turkey-ham for Christmasand a turkey for Thanksgiving.And I told him no and he said well, I had betterask him because we wasn't-he wasn't going to give us a dog-gone thing."Schnelladded that he would not even talk to Hinchcliffe.On Thursday,October 18,which was only 4 days after his last conversation withLong, Schnell,who was accustomed,apparently,to distributing the paychecks to theemployees personally,took advantage of the occasion to hint to quite a number ofthem that the paychecks that he was giving them might be their last ones.12 Thus, hetoldWilliam G. Reed that he had better pay lus union dues because the paycheckwhich he was giving him might be his last.Schnell also told James I. Louden that hehad better pay his union dues since he "might not have another check coming." Bythe time Schnell came to give his check to John Bergman, he was manifestly pleasedwith what he was doing,and became rather sardonic.As Bergman testified:He said, "You better take out your union dues out of this check," and he kindof smiled and walked away. Then he came back and said,on second thought,maybe you better take two months out of that check.Michael Yunk,the Schnell Tool & Die employee who described Schnell'swhisper as ashout and who thought Michael Schnell was always caustic, testified that whenSchnell gave him his paycheck that Thursday,he remarked in a caustic tone: "Makesure you pay your C.I.O. or union dues out of this check or there might not be any-more." John Chaffin testified that as Schnell handed him his paycheck that Thursdayjust before noon,he remarked:"You better enjoy it. It may be your last one." 13After the election,Schnell also had a second conversation with Wolfe.He askedWolfe what he thought about the Union.Wolfe replied that he had not given itmuch thought."Well, you should give it some thought," Schnell admonished him."Because if you think there is going to be a union come in,you might as well startlooking for another job."Schnell also reiterated his most constant thought thathis business had never been a union shop, and that it would never be one.Heexpressed the same thought in a conversation in his office with another Salem Stamp-ing employee,David Williams,whom he had already advised in a previous conversa-tion to stay away from a union meeting altogether,and to have nothing to do withthe Union.Schnell also advised Louden that the supporters of the Union had betterobtain 75 pair of rubber boots and raincoats,so that they would be prepared for thepicketing of the plant.This advice was inspired,apparently,by rumors of a strikewhich were then current.Schnell seems to have made an especially determined attempt to alienate Bergman,who was an apprentice diemaker in Plant No. 1 of Schnell Tool & Die, from the Union.Early one morning,as Bergman was going to his work station after the buzzer hadsounded, Schnell stopped him and asked him to come into his office.When Bergmanfollowed Schnell into his office,he was asked to have a seat.Schnell then toldhim that he had on his desk a list of the names of 22 "fellows that were standing by,"and that he did not see Bergman's name on the list. Bergman asked Schnell whetherhe knew whether he had worked for the Union,and Schnell answered Bergman'squestion by telling him that he had no way of knowing that but that he did have in-formation that Bergman had been speaking to other employees in favor of the Union,and he assumed that that was why Bergman's name was not on the list Schnell thenproceeded.to ask Bergman whether he cared about working steady,pointing out thatthe work in other shops in the Salem area was seasonal,and that the effect of theUnion would be to raise the rates,and prevent the employees from working all theyear round.Bergman assured Schnell that he liked "to work steady all year long,"whereupon Schnell declared to him that if he went for the Union he "might not havea job at all because he would lock the doors.They wouldn't get a red cent from himor probably never get a contract even "In addition to interrogating employees concerning their union sympathies, Schnellquestioned a number of applicants for employment on the same subject.As early as'-1Some of the employees could not remember the exact date of the paycheck incidentsbut it is inferable from the testimony of the others that they all occurred on the same day13As Schnell spoke normally in a loud voice,his remarks in handing out the paychecksmust have been heard by all the employees within earshot. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe week of September 12 Schnell asked Merle Dawson, in hiring him as a SalemStamping employee, how he felt about unions.Dawson, who was hired as a sort ofjack-of-all-trades, himself loved to talk, and he welcomed the opportunity to talkwhich the interview afforded him.When Schnell asked Dawson how he felt aboutunions, the latter concluded that "there was something going on," because his buddy,who had tipped him off about the possibility of a job at Salem Stamping "hadn't saidanything about a union."Avoiding a direct answer to Schnell's question, Dawsonreplied: "Well,unionshave never done me any good," which Dawson added "was anhonest answer." In the course of the conversation, Schnell told Dawson that whena union "had tried to come in," he had shut the plant down and gone off of Florida, andthat he would shut the plant down again "if they tried to do it again "AlthoughDawson did not fully grasp, apparently, what occasion Schnell was talking about,the latter was referring, of course, to the strike in the winter of 1952-53. Schnellalso directly asked Dawson whether be would join a union if he was asked to do so.Dawson displomatically pointed out that if a union won an election in the plant,he would be required to join but Schnell promptly assured him that he would be ableto work in his plant without becoming a union member. Schnell then conductedDawson on a little tour of the plant, which, in his testimony, Dawson described asfollows:And on the tour through the plant-Mike is a friendly sort of a fellow and helikes to talk also-and he would stop and talk to just about everyone of the menwe went by. And several of them-that I found out later were in favor of theunion-he would make little remarks like, "what are you going to do for workthis summer?" And little things like that.Asked specifically whether he heard Schnell ask anybody how he expected to feed hisfamily, Dawson replied in the affirmative, and explained: "He has a sort of littlevocabulary that he uses in referring to the union."William Moore, who was hired as a truckdriver on November 20, testified that whenhe was interviewed about the job, Schnell started talking to him about the Union, andtold him that "as far as he was concerned the union was no good.He didn't seewhy a person couldn't run a plant the way he saw fit without any interference fromthe union."Robert Endres, who was hired as a spotwelder on November 23, was asked bySchnell when he was interviewed for employment whether he had heard that theUnion was trying to get into the plant.Endres answer the qutstion in the affirma-tive and then Schell wanted to know whether it made any difference to him. Endrestold Schnell that he needed a job and "it didn't make no difference, union or non-union." After a tour of the plant, Schnell brought Endres back to his office and askedhim whether he would join the Union.Endres replied that he did not know.Whereupon Schnell told Endres that if anybody approached him to sign a unioncard to "go ahead and smack him in the mouth,' and he would back him up.Schnell added that there would be "work out there as long as anybody wanted towork, take it or not."Donald E. Phillips, a youth of 18, who was hired also as a spotwelder just beforeThanksgiving, had pretty much the same experience as Endres, except that Schnellwas even more emphatic.As Phillips testified: "He told me if someone approachedme to join the union to slap them alongside the face, to come up and tell him; andhe would fire the guy that tried to get me to sign the card.And he would fire me,too, if I signed one.He told me he wasn't allowed to tell me that, not to join theunion."About 2 months later Schnell asked Phillips whether anyone had approachedhim about joining the Union, and admonished him not to lie.So frequent and numerous were Schnell's interrogations and threats-the interroga-tions extended not only to the signing of union cards but also to attendance at unionmeetings-that despite the extensiveness of the foregoing account, it is not possibleto be certain that all of them have been recorded. Some of Schnell's remarks to em-ployees came under the heading of what the complaint calls "harassment and verbalabuse" of union supporters.Thus, he called Harry Phillips "plain dumb and stupid"because he had signed a union card, and referred to other employees as "hillbillies."On two occasions after the certification of the Union he also raised Cain with Longabout the use of the plant bulletin board for the purpose of posting notices of unionmeetings.He asked Long to reveal who had put the notices up but he declined todo so on the ground that he would be "telling" on his fellow workers.When Berg-man asked for permission to put further notices up, he was told that "the bulletinboard didn't belong to the Union" and that he would need to have Schnell's priorapproval to post notices.As time went on and his unfair labor practices mounted,Schnell must have become alarmed over the possibility that they would be reported, SCHNELL TOOL & DIE CORPORATION, ETC.393for he warned two of the employees, Williams and Harry Phillips, that anyone whosigned an affidavit would be fired.14The testimony concerning Schnell's antiunion activities stands wholly uncontro-verted in the record.Although he was present at the hearing during all the daysthat the testimony against him was being given, he subsequently became ill, and didnot testify at the hearing.Moreover, his counsel even declined an offer to have histestimony taken by deposition subsequent to the hearing.Under the circumstances,it can only be assumed that he was not in a position to deny the accusationsagainsthim. Indeed, in his brief, counsel for the Respondents concedes that he must havemade many of the statements attributed to him, although he attempts-unsuccess-fully-to limit their scope, and to interpret them as mere expressions of opinionswhich they were obviously not.Moreover, at least one of the witnesess called by the Respondents gave testimonythat tends to confirm the testimony of the General Counsel's witnesses.The Re-spondents called three witnesses in an effort to cast doubt upon the testimony of theGeneral Counsel's witnesses that when they were hired they were questioned con-cerning their altitude toward the Union.Even if the testimony of these witnesseswere wholly true, it would establish only thattheywere not interrogated concerningtheir union sympathies.Their testimony would not establish that other applicantsfor employment were not so interrogated.Actually, at least two of the Respondents'witnesses, George McCartney and Eugene Smeltzer, who were called to testify con-cerning their employment interviews, demonstrated that they were not entitled tothe slightest degree of credence.McCartney, after denying that there was any dis-cussion of the Union at all when he was hired by Schnell, revealed during his cross-and re-cross-examination that he was later interviewed by Schnell and Hunston, oneof the Respondents' counsel, and signed an affidavit dated April 1, 1963, after hehad "just glanced at it," and although he "did not pay much attention to it..Theonly thing I was interested in," he explained, "was work. I had been out of workand I needed the work."Moreover, although he had also testified during his re-cross-examination that he could not remember anything that was said when he wasinterviewed by Schnell and Hunston, he proceeded during his redirect examinationto deny positively that Schnell had talked to him about the Union during his em-ployment interview.Smeltzer proved to be an even more calamitous witness fromthe Respondent's point of viewLike McCartney, Smeltzer had been interviewedby Schnell and Hunston, and he had given an affidavit, and during his direct examina-tion he testified that he recalled what was said when Schnell hired him, and thatSchnell did not say anything about the Union "either way."At the very outset of hiscross-examination, however, he undermined his credibility by denying and then ad-mitting in almost the same breath that Schnell had asked him where he "had beenworking before."Thus, he testified:Q.Was there any inquiry on the part of Mr. Schnell as to where you workedbefore9A. No, therewasn't.Q.Was there any inquiry at all?A. No, he did not ask me.Q. For what job did you apply?A. I was going to ask him about a job, and he asked me if I was ever on adrillpress, andI said, "Yes."Q. The drill presses are over at the stamping plant, isn't that right?A. Yes.Q. You said you worked on drill presses?A. Yes.Q.Where?A. Steel Door in Youngstown."A week before the hearing,when various of the Salem Stamping employees mere re-ceiving subpenas to appear and testify,Edgar B.("Jack")Phillips, the general foremanof Salem Stamping,was told by some of them thattheyhad received the subpenas in themail.Some of these employees testified that Phillipstold them thatthey need pav noattentionto thesubpenasIn his testimony at the hearing,Phillips explained that he atfirst thought that the subpenas must have been of the type sometimes sentout by billcollectors and that he,therefore,told the employeesthat theydid not "amount to any-thing"but that when the employees later showed him the actual subpenas he told them"You wait a minute, you boysThis Is the Federal government you are messing with "There is just enough plausibility in this explanationto makeit acceptableThere is noevidence,in any event,that Michael Schnell was himself involved in this incident 394DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. Did he ask you where you worked at all?A. He asked me where I worked last-and I told him, Indianapolis, Indiana.Smeltzer was then questioned concerning what was said when Schnell and Hunstoninterviewed him about giving a statement, and his answer was: "Mr. Schnell saidthe union wastrying to get inandsaid he didn't want them[Emphasissupplied.]A moment later Smeltzer admitted that Schnell had talked to him oncewhile he was at work in the plant and asked him "if anybody was after me about theunion," and that he had told Schnell that nobody had bothered him.Yet when amoment later Smeltzer was asked: "Did he (Schnell) express to you how he feltabout the Union being in the plant?" he answered: "He didn't say thing about how hefelt."Like McCartney, Smeltzer ended up by denying that there was anything abouta union in the statement that he had signed, although he could not remember whatwas in the statement that he had signed.It hardly requires the citation of authorities to establish that the elder Schnell'sconduct constituted violations of Section 8(a)(1) of the Act.While interrogationsof employees may under some circumstances be lawful, they are clearly unlawfulwhen, as here, they are accompanied by threats of loss of jobs, decreasein earnings,the cessation of operations, harassment of union supporters, and even encouragementto violence.The fact that the elder Schnell may have been a paternalistic employerdid not excuse the conduct in which he actually engaged.The questioning of ap-plicants for employment concerning their attitudes toward unions, which was no lessa violation of Section 8 (a) (1) of the Act, was clearly not an exercise in paternalism.The denial of the use of the plant's bulletin board to the Union after it had been certi-fied was also a violation of Section 8(a)(1) of the Act,15 as were the threats ofreprisal against employees who might cooperate in an investigation of the elderSchnell's conduct by giving affidavits, since such threats would necessarily interferewith any investigation. It is inherent in the statutory rights of employees under Sec-tion 7 of the Act to seek their vindication in Board proceedings.1eB. The lease of Plant No. 2In 1960 there was in Salem, Ohio, a firm known as the Gonda Engineering Com-pany. Its main facilities consisted of two masonry-constructed buildings on George-town Road but it also leased a building on Newgarden Street.The GeorgetownRoad buildings and the Newgarden building were located about a mile from eachother.The Gonda firm, which was owned by John Gonda, was engaged in opera-tions closely related to those of Salem Stamping and of Schnell Tool & Die. It had adie shop, as well as a pressroom and assembly area, although the presses in thepressroom of Gonda were much heavier than those used in Salem Stamping.However,the skills of the production employees in the pressrooms of each were substantiallythe same.The principal customer of Gonda was the Great Lakes Tractor Companyof Rock Creek, Ohio, which manufactured and sold power mowers for which Gondamade the decksIn 1960, John Gonda found himself in serious financial difficulties, and he turnedfor help to Michael Schnell, and his son, Charles, with whom he had been acquaintedfor quite some timeThe latter had already acquired the finance company's mortgageon Gonda's property, and they decided to step in and purchase the Gonda plant andbusiness.Gonda had appealed to them to do so, in order to save the jobsof his employees, and to prevent him, personally, from losing face in the community.The elder Schnell listened to this appeal all the more readily because for somemonths he had been making loans to an organization known as the First SalemCorporation, which had been established in order to further the industrial developmentof the Salem, Ohio, area, which for some years had been in a depressed state, thenumber of jobs and the industrial payrolls both having declined.The president ofthe First Salem Corporation was the same Walter Jay Hunston, who is one of theattorneys for the Respondents in the present iproceeding, and who in June 1960had withdrawn temporarily from the active practice of the law in order to promotethe industrial development of the Salem area, which involved not only the creationof new jobs but also the preservation of existing ones.17 Hunston, who had performedlegal work for Michael Schnell prior to his retirement from practice, kept in constant15SeeThe Proof Company,115 NLRB 309,andTalladega Cotton Factory,The,106N LRP. 29516 See,for example,Better Monkey Grip Company,115 NLRB 1170,andHilton CreditCorporation,137 NLRB 5617 IIunston returned to the active practice of law shortly before the hearing,after suffer-ing aheart attack in the intervening period SCHNELL TOOL & DIE CORPORATION, ETC.395touch with the latter. In describing his relationship with Schnell, Hunston paid thelatter the tribute that he had done more than any other individual in the past 3 or4 years to help the First Salem Corporation.However, when the elder Schnelldecided to acquire the Gonda business, he called Hunston to tell him that because ofthis acquisition he would no longer be able to help the First Salem Corporation withloans.It can hardly be regarded as surprising that on the eve of the election to determinewhether the employees of Schnell Tool & Die and of Salem Stamping wanted the Steel-workers to represent them, these employees should have received a circular lettersigned by none other than Walter Jay Hunston, appealing to them to vote againstthe Union if they wished to save their jobs. He described "Mike" Schnell as the pos-sessor of "a heart of gold" who went out of his way to help people all he could,and dwelt upon the efforts he had made to save jobs. But he went on to speak of thedark days that had arrived with the advent of the Steelworkers on the scene. "Pleasegive this matter," he went on to say, "careful and `prayerful' thought before you voteTuesday."They are your jobs that could be at stake if you make the wrong decision."He concluded, however, by declaring that he had written his letter "without anysolicitation from any person connected with your employer." 18After acquisition of the Gonda assets on December 29, 1960, at a price of $125,000,the lease on the Newgarden building was canceled and the facilities there were movedto the buildings on Georgetown Road, which became known as Plant No. 2 ofSchnell Tool & Die.At the time of its acquisition, the building on the south side ofthe property was used for offices and for die-shop operations, and the building onthe north side of the property was used for stamping and assembly.An additionto this building on the north side was constructed in the months of April, May, June,and July, 1961, at a cost of $10,581.82, and the whole continued to be used forstampings and assembly.A second addition constructed at a cost of $13,170.83, inNovember and December 1961, was a steel and sash section which connected the twobuildings and which was used primarily for the storage of steel. In addition to theseimprovements, new equipment was purchased and installed in Plant No. 2, andsome of the old equipment was repaired. The most expensive item of new equipmentwas a milling machine, which was also acquired in 1961, and which cost approxi-mately $56,000. In all, approximately $100,000 was spent on improvements, repairs,and new equipment.On the other hand, there were few changes in personnel after the Gonda plantwas acquired.There were no layoffs of production employees.The number ofoffice employees, however, was reduced. John Gonda himself was kept on as pro-duction manager, but after a few months someone else was put in charge of the dieshop, and Gonda was made a superintendent of the stamping and assembly operationsonly.At the time of the acquisition of the Gonda plant, its major customer in terms ofdollar sales was the Great Lakes Tractor Company. In 1961, Schnell Tool & Die did$160,000 worth of business with Great Lakes through Plant No. 2.The secondlargest customer was the Rockwell Register Company of Bellefontaine, Ohio, whichlet contract work to Schnell Tool & Die valued at about $6,500 a month, or approxi-mately $78,000 a year. This work was being done in Plant No. 2 on tooling suppliedby Rockwell.In 1962, however, Great Lakes, which at one time had saved Gonda from bank-ruptcy, began to experience financial difficulties itself.Although at one time itssales had amounted to as much as $6 million a year, it now had $400,000 in debts.The National Acceptance Corporation of Chicago held a first mortgage on its build-11WhileIIunston asserted that there had been no "solicitation"to induce him to writehis letter,he did not assert that he had received absolutely no "cooperation."This co-operation must have extended at least to supplying him with the names and addresses ofthe employees who would be eligible to vote. The intervention of Hunston in the electionwas brought out incidentally when he took the stand as a witness for the Respondents totestify withrespect to the subsequent disposition of the Gonda plantThe incident of thepreelection letter to the employees is not specifically alleged in the complaint as a viola-tion,althoughsomeof thegeneral allegations are perhaps broad enough to cover itIIow-ever, in his brief,the General Counsel does not cite the incident as an independent viola-tion of Section 8(a) (1) of the Act and I do not, therefore,consider it necessary todetermine whether it constituted such a violation.It is,in any event, only cumulativeI deem it necessary to point out,however,that Hunston,by appearing as a witness forhis client,transgressed canon 19 of the "Canons of Professional Ethics of the AmericanBar Association"See the comment of the court inVanderbilt Products,Inc. v. N L R.B.,297 F. 2d 833(C.A. 2) 396DECISIONSOF NATIONALLABOR RELATIONS BOARDings and equipment,and the interest thatGreat Lakeshad to pay on the loan was, asHunston put it, "literally eating the company up."The creditors of Great Lakescommencedbankruptcyproceedings, and arrangements were made to operate it underchapter 11 of the bankruptcy laws.Michael Schnell borrowed$68,000 from theFarmers National Bank of Salem, Ohio, to pay off the National Acceptance Corpora-tion, and took over the mortgage.A study of the operations of Great Lakes duringthe previous 5 years was made for Schnell by a firm of certified public accountants.This studyconvinced Schnell and Hunston that "it was a company that was worthsaving" but the latter revealed that this conviction was influenced by something morethan the altruistic motive of saving jobs.As Hunston explained it: "One of thereasons that we at First Salem might have considered saving it so important wasthe fact that the River Lakes Canal is coming right down through there. The gov-ernment has determined that the village of Rock Creek would be ten feet underwater and, therefore, at such time as that came through there, if this company werein business,then we would-when the federal Government bought the company,we would get the money to relocate the plant in this area so we could save 100 jobs."Nevertheless,Hunston himself did not feel that the loss of the Great Lakes businesswould do more than"ultimatelyaffect the Gonda Engineering Division of the SchnellTool & Die Corporation for the City of Salem." [Emphasis supplied.] Schnell Tool& Die did offer to run Great Lakes until it was able to meet its obligations andCharles Schnell admitted that this would have required an investment of at least$25,000.Certainly,Schnell Tool&Die did not cast all caution to the winds, forwhile Great Lakes was operating under chapter 11 of the bankruptcy laws, it sharplycurtailed the supply of decks to Great Lakes.Actually. customers would also curtailthe orders which they would give to a firm already operating under the bankruptcylaws.Finally, despite all efforts to keep Great Lakes solvent, it was adjudicatedbankrupt on August 14, 1962.Trouble also developed, however, with the Rockwell account. In 1962, Rockwellbegan to make chargebacks for defective work and to complain of delays in delivery.Charles Schnell became so alarmed that in the month of July he personally tookover the handling of Plant No. 2 mail.In a letter dated September 25, 1962, andaddressed to "Gonda Engineering Division of Schnell Tool & Die Corporation,"Rockwell complained of the fabrication of defective parts not suitable for its as-sembly lines, and threatened to remove its tooling unless corrective measures weretaken."I would like to stress the fact," wrote Frederick J. Mauk, the purchasingagent of Rockwell who wrote the letter,"that if immediate correction is not taken,we will have no alternative but to remove all of the tooling now in your possessionand purchase these items from another source."However, Rockwell did not put intoimmediate execution its threat to remove its toolingOn October 16. 1962, which was the very day that the Union was certified as thecollective-bargaining representative of the employees of Schnell Tool & Die, as wellas of Salem Stamping,Schnell Tool & Die advertised Plant No 2 for sale or lease.The advertisement, which appeared in the Salem News for that day, occupied a spacein the paper of approximately 5 inches square and was printed in bold, black type.It readFOR SALE OR LEASEon Georgetown Road, Salem43,000 Square Feet Tool and Die ShopPress Room, Assembly Room and SteelStorage with overhead crane.Former Gonda Engineering BuildingsSchnell Tool & Die Corp will abandonthese buildings and conduct all operationsat 631 West State Street, Salem, O.InquireSchnell Tool & Die631 West State Streetph. ED 2-4686On October 19, 3 days after the appearance in the Salem News of the advertisementfor the sale or lease of Plant No. 2, the following notice was posted in the plant itself.To All Pressroom & Assembly Dept. Employees:To put persistant[sic]rumors to rest, this memorandum is official notificationthat all operations of Schnell Tool & Die, Plant # 2, will cease.The management made this decision reluctantly.However, due to theunprofitable operation for many months and without any prospect of improve-ment in the future there was no alternative. SCHNELL TOOL & DIE CORPORATION, ETC.397Since our business is highly competative [sic], there is no possible relief inoffsetting the losses by increasing prices.This was demonstrated in our lossof the Warner Gear pan job.This is being currently considered by the Rockwell Company who haveadvised us thatas soonasthey are able to set up another source they willremove all tooling from our plant.While no definate [sic] date has been set, it is hoped that commitments toour customers for whom we do production work will be completed so thatthe plant can be closed and cease operation by November 30.At that time all tool room work and employees of the Tool & Die Depart-ment will be moved to Plant # 1, so that the entire plant can be vacated.Since it is publicly known that the facilities of Plant #2 have been put upfor sale or leaseit is hoped that a new tenant will be found by that time.[Em-phasis supplied.]PRODUCTION MANAGER.It is evident that the statement in the fourth paragraph of this notice to the effectthat Schnell Tool & Die had been advised by Rockwell that it would remove its tool-ing from the plant as soon as other arrangements could be made was patently untrue.In his letter of September 25, Rockwell had made no such unconditional threat.Atthe time the notice was posted its letter had not yet even been answered. It wasnot until November 8 that a reply to this letter was forthcoming.The reply, whichwas addressed to the attention of "Ted Mauk," Rockwell's purchasing agent, andwhich was signed by John H. Gonda as production manager of Plant No. 2, readas follows [emphasis supplied] :Mr M. S. Schnell, who is the president and principle [sic] owner of SchnellTool & Die Corporation, finds thatdue to his advancing years and gradualimpairment of health,it becomes necessary to be relieved of some of his activitiesand responsibilities.Mr. Schnell has always been andstillis the chief motivating force behindthis business and it is, therefore, with great reluctance that the Board of Directorsacceded to his wishes.All material that we have been producing for your company is being donein seperate [sic] buildings and in a different location from the main plant.This operation is known as Plant #2.After due consideration,over a long period of time,a decision was reachedthat,in order to serve Mr. Schnell's personal interests, the best,itwould beadvisable to discontinue operations at Plant #2.Accordingly, the buildings and equipment were advertised for lease or saleanda lessee has acquired these assets.This, of course, involves various parts that we are making for you, and,the tentative effective date is November 30, 1962. Since the building now usedfor production must be completely vacated before the new lessee takes over,it is our hope that this official notification will give you sufficient time to finda new source.By agreement with the new lessee, all tooling of all customers must be re-moved from our plant not later than the first week in December.We assure you that it is difficult to give up the fine relationship that we havehad with your company for many years, and, if there is anything we can doto assist you in locating a new source, or, if we can be helpful in any way, wegladly offer you our fullest cooperation.As it turned out, Rockwell never had to remove its tooling from Schnell Tool &Die Plant No. 2. It asked for bids from other concerns, and it received a bidwhich it regarded as the most favorable from a new firm just recently organizedknown as Quaker Manufacturing Company, which had leased Plant No. 2 fromSchnell Tool & Die.Quaker thus had taken over the work of Schnell Tool & Die'slargest customer, and its business of $78,000 a year.Quaker Manufacturing Company had been organized as a corporation, and its stockiswholly owned by Henry Ickes and Boyd Helm, and their respective wives. Ickesand his wife hold 49 percent of the stock, and the balance is held by Helm and hiswife.On the board of directors of the corporation are also Ralph Atkinson, oneofMichael Schnell's lawyers, who was shortly to bring, on his behalf, a libel suitagainstOrmond Long (as is subsequently to be related), and Earl Miller, vicepresident of the Farmers National Bank of Salem, with whom Michael Schnell hadhad financial dealings.In the creation of Quaker, moreover, Schnell Tool & Die and Salem Stampinghad had to forgo the services not only of Henry Ickes but also of Henry Schnell, 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother son of Michael Schnell,who had had charge of maintenance for bothcorporations.Henry Schnell had been put in charge of the Stamping Division ofQuaker after it had been organized.Henry Ickes and Boyd Helm, who had organized Quaker in order to lease PlantNo. 2 and take over its business,attempted to explain in their testimony how thiscame about.Just prior to this event,Henry Ickes had been the manager of the dieshop in Plant No. 2, where his office had been located.Boyd Helm had been theplant manager of United Tool & Die, another concern in Salem engaged in dieoperations.Helm testified that he knew Michael Schnell "very faintly" (as heput it)but Ickes,of course,knew his employer quite well,and Helm and Ickeswere close friends who had known each other since their boyhoods,and who nowlive only two doors apart.Ickes,who was called as a witness on behalf of the General Counsel, made aparticular point in his testimony of stressing the role of the ad in the Salem Newsin bnnging him and Helm together,although he was an insider in Plant No. 2where he occupied an important supervisory position and where he had his office.Ickes also represented Helm as the moving spirit in the acquisition of Plant No 2.Thus, Ickes testified that "an ad appeared in the paper that this plant was for leaseor sale, and from that point onwe got togetherand decided that we would approachMr. Schnell."[Emphasis supplied.]This testimony left unansweredhowhe andHelm "got together,"and on cross-examination counsel for the Respondents askedIckes"Do you recall whether after this ad occurred in the paper you approachedBoyd or did Boyd approach you?" and he received the reply: "Boyd came to myhouse.We live only two doors apart and have been close friends."Not entirelysatisfied with this answer,counsel for Respondents then asked:"Then he came toyou in response to the ad?" and received a reply in the affirmative.Helm himself,who was called as a witness by counsel for the Respondents,testified on the samesubject as follows:Q.Mr. Helm, would you explain just how this came about as nearly asyou can recall that you folks leased the premises from Schnell Tool & Die?A.Well, it was advertised in the paper.Q. You read the ad?A. Yes.Q. All right, go ahead.A Then I approached Mr. Ickes because Mr Ickes was much more familiarwith Mr. Schnell than I was. I knew Mr. Schnell very faintly.Charles Schnell also contributed a bit of hearsay to the testimony concerning theacquisition of Plant No. 2 by testifying that the ad in the Salem News "was seenby Mr. Boyd Helm and he, in turn,contacted a boyhood friend of his (Ickes, ofcourse) ...and the two of them approached us about buying the plant"When, according to the testimony of Helm, he and his friend,Ickes, conceivedthe idea of leasing Plant No. 2, they were worried by the fact that they did not havethe necessary funds but they found Michael Schnell an easy man to deal with. Thiscan be best described in Helm's own words.As he testified:We discussed this thing for several days between ourselves because from afinancial standpoint it was abig undertaking for the two of us.We did nothave that kind of money.We had nothing to lose,so we approached Mr. Schnell,and Mr. Schnell was very pleased to find two people that he felt could carryon the business,and he was very,shall we say lenient,as far as financial termswere concerned.[Emphasis supplied.]Ickes and Helm testified that Plant No. 2 was leased by Schnell Tool & Die toQuaker for a term of 5 years at a yearly rental of $50,000, with an option to purchasethe plant for$450,000, in which case the rentals,less interest and insurance, mightbe applied to the purchase price.Although Schnell Tool & Die and Quaker were,obviously,highly competitive,Ickes and Helm conceded that the lease containedno provision to prevent Quaker from soliciting the customers of Schnell Tool & Die,and that it was for this reason that Quaker was able to solicit Rockwell,as well asthe other customers of Schnell Tool & Die. If this was an example of Schnell'sleniency, the option to purchase the plant for $450,000 certainly was not, consideringthat it had been acquired for $125,000 and not more than $100,000 had been putinto improvements and new equipment,and that it had lost its chief customer. Ifthe lessees exercised the option to purchase,they would pay for the plant twice whathad been put into it.However, subsequent to the leasing of Plant No. 2, Schnell has proved to be, inother respects,lenient to the point where leniency ceases to be either prudent or goodbusiness.Ickes and Helm have been unable to pay the monthly lease rentals of SCHNELL TOOL & DIE CORPORATION, ETC.399over $4,000 a month, and Schnell Tool & Die has taken notes for the amounts due.Since Plant No. 2 has no Blanchard grinder of its own, it has had to have this workperformed by Schnell Tool & Die but it has not been pressed for payment.One of the major puzzles in thepresentcase is precisely when the lease of PlantNo. 2, which was never produced,19 was actually executed. In the notice of Octo-ber 19, posted on the plant bulletin board, it is stated that "it is hoped" that a newtenant would be found by November 30. In this letter of November 8, which waswritten by John Gonda, to Rockwell less than 3 weeks after the posting of thenotice, the lease is stated to be an accomplished fact ("a leasee has acquired theseassets").Helm testified that it was his "belief" that the advertisement for thesale or lease of Plant!No. 2 "appeared in the paper the very latter part of Septemberor very early in October" (he was wrong, therefore, by 2 or 3 weeks, since the ad ap-peared on October 16), and then he testified further that "the official papers for thelease were signed-thisis a guess,approximately, November 8." [Emphasis supplied.]The guess thus coincided exactly, except for the qualifying "approximately," with thedate given by Gonda in his letter to Rockwell.On the other hand, Ickes, whotestified that while "they" (meaning Ickes and Helm) had an informal organizationand did some preliminary work prior to December 1, the date he chose for the formalcommencement of operations, also testified that thelease was not signed until some-time in the month of December. But the testimony of Helm and Ickes, which iscontradictory in itself, is still further contradicted by the testimony of CharlesSchnell.After first testifying that it had been decided with respect to leasing PlantNo. 2 that "the closing date would be at the end of November," he gave, incom-prehensibly, the following testimony:Q. And after you were contacted by Mr. Helm and Mr. Ickes, you enteredinto negotiations for the sale?A. Yes.Q. And then you closed out the sale on what day? Or when did they takeover?A. Actually, they took overon the first day of September, midnight, Septem-ber 3.We did have some dies in there, customers' dies in there we had to cleanup, crate, and ship after that date.We were givenpermissionto do so one weekafter the first of September.[Emphasis supplied.]Having related the story of the organization of Quaker, and the lease of PlantNo. 2 to the corporation so organized, it is now in order to inquire why Schnell Tool &Die got rid in 1962 of that part of its business which it had acquired less than 2 yearspreviously.The posing of this question at this point may seem paradoxical, since rea-sons for taking this action have already been mentioned.The inquiry must bepressed further, however, because these reasons are wholly contradictory. In thenotice of October 19 posted in Plant No. 2 itself, the necessity of leasing the plantwas attributed to bad business, of which two examples were given, namely, the lossof the Warner Gear pan job (the reference is to oil pans), and the imminent loss ofthe Rockwellaccount,which, it has already been pointed out, was exaggerated.However, in John Gonda's letter of November 8 to Rockwell, in which the loss ofthe Rockwell business was shown to be a self-inflicted wound, bad business was notadvancedat all as areason for discontinuing operations in Plant No. 2.The reasonadvanced, it should be recalled, was simply that Michael Schnell, despite the factthat he still was the motivating force in thebusiness,had to be relieved of some ofhis activities and responsibilities "due to his advancing years and gradual impair-ment of health." Finally, in the answer filed in the present proceeding by SchnellTool & Die, Michael Schnell's bad health and advancing age were abandoned al-togetheras reasonsfor disposing of Plant No. 2, and a return was made to badbusiness.Itwas alleged in paragraph 15 of this answer thatitwasdecided onJanuary 1, 1962, to liquidate Plant No. 2 unless there was a drastic improvement initsfinancial position but that matters only became worse and that it was decidedin Augustto sell or leasethe plant.Apart fromHunston,the only witness called by the Respondents to attempt toexplain the disposition of Plant No. 2 was Charles Schnell?oHe, however, couldnot entirely abandon his father's advancing age and poor healthas explanations.19When it was suggested to counsel for the Respondents at the hearing that the leaseitself be produced, since it would be the best evidence of its terms, the suggestion wasreceived with a singular lack of enthusiasm.20 John Gonda, who at least thought that he knew why Plant No 2 was being liquidated,was not called as a witness by the Respondent. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDHe sought to represent them at least as subsidiary reasons which formed the back-ground of the decision to liquidate Plant No. 2. But he explained rather differentlythe bearing of these reasons on the ultimate decision, and extended their scope tothe disposition of the whole business, Schnell Tool & Die Plants Nos. 1 and 2, aswell as Salem Stamping.Because of his father's advancing age and poor health,he testified, they had been trying to sell the whole business for the past 10 years inanticipation of the estate tax problem that would be created by his death.Thus,they had been advertising the business for sale in various trade papers and otherpapers, which did not, however, include the Salem News. But he knew of no adsbetween 1958 and 1960.It is difficult to perceive what bearing this protracted 10-year effort to dispose ofSchnell'swholebusiness in contemplation of his death would have on thepartialandtemporaryliquidation ofone partof the business in 1962, particularly at atime when, allegedly, that part of the business was losing money.The estate taxproblem could not be solved by leasing half the business for the short term of 5 years.The lessee had, to be sure, an option to purchase Plant No. 2 but not only wasthere no certainty that it would be exercised but the purchase price, if the lesseechose to exercise the option, was put so high that it was not reasonable to expect thatitwould be exercised by impecuniouslessees.Charles Schnell did not, however, put all his eggs in the estate tax basket.Afterall, it is evident that a long-term problem could not satisfactorily explain a short-term decision.He also relied, therefore, on the explanation that Plant No. 2 wasin financial difficulties.He did not dwell, however, upon the loss of the Warner Gearjob as the source of these difficulties.According to him, the source was the bank-ruptcy of the Great Lakes Tractor Company.Despite the fact that in 1961 SchnellTool & Die, through Plant No. 2, had done in excess of $160,000 worth of businesswith Great Lakes, Plant No. 2 showed a profit of only $14,000 on its total operations,and they began to talk at once aboutsellingthe plant.As Charles Schnell put it:"It came up for discussion immediately after the end of 1961 ... .. But, afterGreat Lakes went bankrupt, in August 1962, they decided then and there to closeout Plant No. 2.At the end of 11 months of operation Plant No. 2 showed a lossof $56,000 on its total operations.A number of questions immediately suggest themselves.On January 1, 1962,Schnell Tool & Die still had its two principal customers, Great Lakes and Rockwell,whose business alone, not counting its other customers, was worth approximately$238,000.While the profit at the end of 1961 was very small, still Plant No. 2 wasnot in the red.Moreover, it was still undergoing improvement and acquiring newequipment at a cost of nearly $100,000,and in December 1961 the second additionto Plant No. 2 was still under construction.Surely, it seems odd, to say the least,that at such a time the Schnells should be contemplating the sale of Plant No. 2?But, even more significantly,if the Schnells could contemplate the necessity of sellingat the very beginning of 1962, the loss of the Great Lakes business could be at themost only "a last straw." Furthermore, if the decision to sell was definitely made inAugust 1962, why wait until 2 months later to advertise the plant for sale, especiallywhen the Schnells had been in the habit of advertising for a period of 10 years? InAugust 1962, moreover, they could not know that in November 1962 the plant wouldshow a loss.Finally, if inAugustithad already been decided to sell Plant No. 2,why should Charles Schnell have become so agitated about the Rockwell account thathe took over in July the handling of Plant No. 2 mail? To be sure, his motivemight have been to preserve the business so as to hand it on to a purchaser; yet heeither turned the same business away before he had found a purchaser, or he puthimself in a position preventing him from turning the business over to a purchaser.But, if it is permissible to look at the financial position of Plant No. 2 as of theend of November rather than the end of August 1962, was it really so desperate?Analysis shows that the loss of $56,000 was reallyno morethan a book loss.A"loss" of nearly $40,000 resulted from inventory adjustment on closing down ofPlant No. 2.Other losses were represented by bad debts in the amount of over$12,000 and legal expenses in the amount of almost $5,000. Since both of these itemsresulted from the bankruptcy of Great Lakes, they wouldbe nonrecurring itemswhich, in themselves, would not be very disturbing.An increase of at least $3,000 to$4,000 in charges for depreciation would be attributable to the extensive improve-ments and new equipment in 1961. An increase in taxes of about $7,000 over 1961,was due to the fact that the Gonda plant or Plant No. 2 was acquired at the very endof 1960, and the personal property and real estate taxes were not charged off untilthe following year.One of the most dubious items in the balance sheet is representedby the salary of Henry Ickes, three quarters of which was charged off as an admin-istrative expense against Plant No. 2, although he worked not only for Plant No. 1, SCHNELL TOOL & DIE CORPORATION, ETC.401but also for Salem Stamping during most of 1962.Almost $15,000 was also ex-pended in 1962 on perishable tools, as compared to an expenditure of $9,500 in 1961for perishable tools, which is a significant indication of the extent to which theRespondents were willing to go to keep Plant No. 2 running.All of the asserted losses must be evaluated,moreover, against the fact that thesales of Plant No. 2 actually increased from $699,678 21 in 1961 to $761,332.51 in1962, although the figure for 1962 represents sales for only 11 months.The assertedlosses must be evaluated also against the apparent prosperity of the Schnell businessas a whole.While the record does not include figures showing the profits of SalemStamping,itwas engaged in operations similar, if not identical,to those of Plant No.2.One unmistakable indication that business was excellent in Salem Stamping is thatat the time Plant No. 2 was leased, Salem Stamping was working two shifts,with eachshift working overtime 6 and 7 days a week. Salem Stamping was hiring, moreover,a substantial number of new employees in the months of October, November, andDecember, 1962.21Having just expended almost a quarter of a million dollars in expanding its opera-tions, it is inconceivable that Michael Schnell and his son, Charles, would have sud-denly and precipitously decided to curtail them unless the position of the business asa whole were truly desperate, or unless they had found a buyer who was so desirablethat his offer could not possibly be resisted.The expenditures in expanding opera-tions are also inexplicable if in fact for some 10 years the Schnells had been planningto go out of business altogether.This very riddle was submitted to Charles Schnell."Now, Mr. Schnell," he was asked, "if for 10 years the intention of Schnell Tool &Die Corporation was to go out of business why then was it willing to invest such hugesums of money in acquiring new plant and equipment?" The reply of Charles Schnellwas: "To offer a more attractive package to prospective buyers."Conceivably, thiscould be true in other circumstances but it has absolutely no bearing on what actuallyhappened in the present case.The attractive package was offered to a highly un-attractive purchaser.The attractive package was being prepared although for 10years, despite expensive advertising,no willing purchaser had been found.The at-tractive package was being prepared,moreover,for sale,but it was finally handedover to unattractive parties on a short-termlease,although they could not even paythe rent.Finally,the purchasers acquired what was, after all, an unattractive pack-age, since, according to Charles Schnell,the business had been sustaining what hecalled "continued losses."How losses during I year-and that the first full year ofoperation-could be called, moreover, "continued" losses is not apparentThe indications that Plant No. 2 was not disposed of for any legitimate businessreasons are simply overwhelming.The Respondents'explanations of the decisionconstitute a farrago of contradictions,absurdities,and irrationalities which includethe acquisition of Plant No.2 at the very end of 1960,and its precipitous dispositionbefore the end of 1962 after almost a quarter of a million dollars had been spent onit; the shift in the explanation of this action from Michael Schnell's valetudinarianismto business losses; the exaggerated representation of these losses; the exaggeratedstatement concerning the status of the Rockwell account; the posting of the noticein the plant announcing its disposition before there could have been a tenant for it;the lease of the plant,after a show of advertising,to tenants who, like Maeterlinck'sbluebird, were found at home; the impecunious character of these tenants, and thecharacter of the terms of the lease itself;the close relationship between the personnelof Quaker and Schnell Tool & Die; the failure of Schnell Tool & Die to protect itsown business interests against the lessees and its indulgence toward them after theytook possession;and, despite the failure to sell the whole business for a period of 10years, its partial disposition for a short term to undesirable parties.If there could be said to be any lingering doubt concerning Michael Schnell'srealmotive in disposing temporarily of Plant No. 2, it is certainly dispelled by hisbehavior toward the Union after the decision had been made.He did not informthe union representatives of his intention to advertise the plant for sale or lease, orgive them advance information concerning the posting of the notice in the plant,although by that time 3 days had elapsed since the Union had been certified as thecollective-bargaining representative of all the employees of Schnell Tool&Die, in-cluding those in Plant No. 2.The union representatives were left to gather MichaelSchnell's intentionsfrom such other sources as might be available, which wererumors based no doubt on the advertisement in the Salem News and the noticeposted in the plant.At the first collective-bargaining session of November 7, theunion representatives brought up the rumors concerning the possible dispositionof Plant No. 2, and Manchester read to the union representatives the text of the2 'General Counsel's Exhibit No. 2 shows that 26 new employees were hired in thesemonths. 402DECISIONSOF NATIONALLABOR RELATIONS BOARDnotice that had been posted in the plant on October 19. But, since the noticeexpressed only a "hope" that the plant would be sold or leased, the union repre-sentatives were still in the dark as to the ultimate outcome.Before the next bar-gaining session, which was scheduled for November 26, Hinchcliffe wrote a lettertoMichael Schnell-it was dated November 15 and was sent as certified mail-inwhich he stated as follows:It has come to our attention that you have recently posted notices of em-ployment termination for employees employed at Plant No. 2 situated onGeorgetown Road.We have not been advised by you or your bargainingrepresentative as to the plans your company may have with respect to the opera-tion of the facilities at which the notices have been posted.Moreover, the November 14, 1962 edition of the Salem News carried a newsitem revealing that the Quaker Manufacturing Company had leased your facil-ities at the Georgetown Road plant.Will you kindly promptly advise as towhat effect, if any, the news item and the notices of termination of the plantwill have upon the collective bargaining negotiations now being conducted byyour company with this Union.This matter is urgent, and we ask an immedi-ate response.The very next day Manchester replied to Hinchcliffe's letter, as follows-I have for acknowledgement a copy of your "certified mail" letter to Mr.Schnell dated 15 November 1962 asking "immediate" reply.When we met on 7 November the matter of Plant No. 2 was raised byyou on the basis of "rumors."At that time I read to your committee a copyof the notice placed on the bulletin board at that plant. I have now prepareda copy thereof which I enclose. I also read to the committee and we discussedthe rejects and potential loss of the Rockwell job.The notice is rather clear.Production work will be completed by 30 No-vember and the Tool and Die work employees will be moved to Plant No. 1.Plant No. 2 has been put up for sale or lease.I am now advised that Quaker Manufacturing Company has leased PlantNo. 2 with an option to purchase it.Production will conclude on 30 Novem-ber 1962.Tool and Die employees will be called into Plant No. 1 on 23 De-cember 1962 if the Company has work for them.This move, necessitated by economic reasons, will have no effect upon pend-ing negotiations other than a possible reduction in the working force.I have not seen the newspaper article to which you refer but Schnell expectsto conduct its reduced volume of business at Plant No. 1.It is plain that in this letter the lease of Plant No. 2 is announced to the Unionsimply as a fait accompli.At the next bargaining session on November 26, Hillandmade the suggestion, however, that the production workers in Plant No. 2 betransferred to Salem Stamping.Despite the fact that such transfers had occurredin the past,22 and despite the fact that Salem Stamping was hiring totally newemployees at that very time, Hilland's suggestion was not favorably received.Hewas told that the production workers in Plant No. 2 who were about to be termi-nated would not be transferred to Salem Stamping because Schnell Tool & Dieand Salem Stamping were separate and distinct enterprises.Again the threadbarelegal fiction was invoked to refuse to do what normally would have been doneeven if the legal fiction were a reality.The refusal is readily understandable, how-ever, in terms of the real objective of the liquidation of the business of Plant No. 2,which was to undermine the Union where it was weakest, for in Schnell Tool & Diethe Union had won the election by a slender margin only.The very day after the collective-bargaining session of November 7, moreover,Schnell Tool & Die advertised in the Salem News its desire to sell or leasePlant No. 1.No explanations or justifications for this step were offered, except perhaps thelong-term desire to dispose of the whole business.But, in the past, the Schnellshad refrained at least from advertising in the local press.Obviously, such localadvertising would cause consternation not only among the employees but in thecommunity as a whole. But now Michael Schnell was, apparently, ready to abandoneven his support of the efforts to create and save jobs in the Salem community, andto disassociate himself once and for all from the laudable objectives of the FirstSalem Corporation. In the end, he had executed, at least in good part, the verythreat which he had been making all along to go out of business rather than to dealwith the Union.22 In fact, the meeting had opened with a discussion of several such transfers ! ,SCHNELL TOOL & DIE CORPORATION, ETC.403C. The alleged violations of Section 8(a) (3) of the Act1.The case of Ormond LongLong had several periods of employment at Salem Stamping since early in 1959.His last period of employment commenced in 1960, and he was employed as aproduction worker in a considerable variety of operations.Long's leadership in promoting the Union, as well as the elder Schnell's unsuccess-ful attempt to win him over to his side, have already been mentioned.Long wassubsequently elected president of the union local, and under date of November 12Michael Schnell was informed of his election in a letter from Hinchcliffe.23Longwas also a member of the union negotiating committee which, on November 7,entered into collective-bargaining negotiations with Harry Manchester as the repre-sentative of the Respondents.As the negotiations between the Union and management were not going wellfor the Union, there were rumors of a strike, which would naturally be a subjectof considerable public interest in a town as small as SalemOn Friday, December14,Glenn F. Schotten, a reporter for the Salem News, published a story in thepaper about the situation. It was based on a telephone interview with John Bergman,the vice president of the Union, and bore the headline: "Schnell Co. Wage TalksContinue."The story related chiefly to the reduction of overtime pay which hadbeen effected by Schnell on December 1.24 "Workers involved," Schotten reportedin his story, "come from Schnell's Nos. 1 & 2 plants and the Salem Stamping andManufacturing Co."The inclusion of Plant No. 2 was clearly in error, so far asSchotten could know, since Schnell had already disposed of Plant No. 2 to Quaker.The next day, which was Saturday, December 15, Schotten published anotherstory in the Salem News, based on a telephone interview with Long, and this storywas entitled "Union Delays Strike at Schnell Co."The union mentioned in the firstsentence of the story was the United Auto Workers, which was another error, sincethe union involved was, of course, the United Steelworkers. In the fourth paragraphof his story Schotten attributed the following statement to Long.The union head said the main bone of contention is the "too low wages" paid bySchnell Tool and Die Co.The bulk of the workers belonging to his unionhe said, receive hourly wages ranging from $1.15 to $1.35, while a few are paidfrom $1.45 to $1.60, the latter figure being maximum, Long declared.Hesaid many of the men with large families cannot support their families on thispay. [Emphasis supplied.]After reporting further that the "company and the union" had also been at odds withrespect to the issues of overtime pay, vacation time, and pay on holidays, Schottencontinued:Long contrasted Schnell's pay of a top hourly rate of $1.60 to the $2.28 hereports is paid to sweepers at some local organized plants.The union, which is still seeking its charter from the USW represents about50 percent of the total labor force at Schnell's No. 1 and 2 plant and SalemStamping and Manufacturing.Michael Schnell himself called Schotten 25 to complain about the statement at-tributed to Long that the wages paid by Schnell Tool & Die were too low. Schottenasked Schnell whether he wanted anything printed about the article but the latterdeclined this offer.On the morning of Monday, December 17, when Long reported for work shortlybefore 7 a.m., the night watchman barred him from entering the plant.At about9 a.m. he was allowed, however, to see Michael Schnell, who summonded his sonCharles to be present at the interview.The elder Schnell complained to Long thatthe wages quoted in Schotten's article in the Salem News story of December 15"were not the wages paid by the Schnell Tool & Die Corporation." Long explainedthe circumstances of his interview with Schotten and asked the elder Schnell "if itwould help if I went down to the newspaper and talked to the reporter and have23 In the same letter, which is in evidence as Respondents' Exhibit No. 8, Hinchcliffealso informed Schnell that John Bergman had been elected as vice president ; Al Beesonas recording secretary ; John Chaffin as financial secretary, and Mathias Green as treasurer,of the Union24This is discussedintroin connection with the failure of collective bargaining.25 Schotten's best recollectionseemedto be that Schnell called him the very afternoonthat the story appeared but the call may not have been made until Monday, December 17.727-083-64-vol. 144-27 404DECISIONSOF NATIONALLABOR RELATIONS BOARDhim print a correction."The elder Schnell told Long, however, that "it would nothelp a bit," and then remarked:"I have what I want in black and white. This iswhatI am using,"and he then added: "As far as thisunion isconcerned,somethingwill pop and it won't be very long." [Emphasis supplied.]As he handed Long hispaycheck, the elder Schnell remarked: "I am very sorry to do this."However, Long was not immediately discharged on December 17.He was merely"suspended."But on January 4, 1963, Schotten was interviewed by Ralph Atkinson,one of Schnell's attorneys who was also a member of the board of directors of Quaker,and in Atkinson's office Schotten executed on that date an affidavit which, apparently,satisfied Schnell that he had been libeled. In his affidavit Schotten deposed that hisinterview with Long on December 15 "for sometime . . . had relatedprimarilytoSchnell Tool & Die when said Ormond Long said in substance that the main boneof contention is the `too low wages paid' and that the bulk of the workers belongingto his union receive hourly wages ranging from $1.15 to 1.35, while a few are paidfrom $1.45 to $1.60, the latter figure being maximum, and that many of the menwith large families cannot support their families on this pay." In the final para-graph of the affidavit, Schotten averred: "Affiant then believed, and believes hewas intended to believe, that the foregoing statements by said Ormond Long referredprimarilyto Schnell Tool & Die Corporation." [Emphasis supplied.]Long was formally discharged on January 16 when the elder Schnell sent hima letter labeled "Notice of Separation "The letter,which was on the stationery ofSalem Stamping but was mailedin anenvelope of Schnell Tool & Die,read asfollows:On December 15, 1962, you issued for publication in the Salem News certainfalse statements derogatory and highly damaging tothis company and to SchnellTool & Die Corporation,which statement the News published the same day.This is to advise you that after mature consideration, we feel that thesestatements make your continued connection with this company untenable andrequire your discharge.Indeed, we have today brought suit against you and the labor organizationyou represent on account of said false statements.Accordingly you are hereby discharged effective at once.[Emphasissupplied.]On the same day as Long's discharge Schnell Tool & Die and Salem Stampingbrought suit for libel against the Union and against Long claiming damages in theamount of $1,000,000.The suit, which was brought by Atkinson in the Court ofCommon Pleas of Columbiana County, was based, of course, on Schotten's storyin the Salem News for December 15. In their petition the plaintiffs alleged thegravamen of their complaint to be that Long had stated that the bulk of the workersbelonging to his union (which the plaintiffs averred would include employees ofSchnell Tool & Die) received hourly wages ranging from $1.15 to $1.35, while afew were paid from $1.45 to $1.60, the latter figure being maximum, and that manyof the men with large families could not support their families on their pay; andthat Long had contrasted top hourly rate of pay of $1.60 to the $2.28 he claimedwas paid to sweepers at some local organized plants.If the plaintiffs' libel suit ever came to trial, Schotten would be, of course, anindispensablewitness.His appearance at the hearing in the present case could beregarded, therefore, as a form of dress rehearsal.But, surprisingly, he was notcalled as a witness by the Respondents but by counsel for the General Counsel.Rarely has a witness seemed more embarrassed and irresolute.He explained someof the errorsin hisstory in the Salem News for December 15, which may well havebeen due to the fact that, as he testified, he had "some hearing trouble." So far asconcerned the fourth paragraph of his story, which was the key paragraph, he testi-fied that in his telephone conversation with Long, he had asked the latter what thebasic problem was between the Union and the companies and that Long had repliedthat it was "too low wages" without stating, however, that the wages quoted in thefourth paragraph were paid by Schnell Tool & Die 26When the hearing in the present case was resumed after a lapse of several weeks,Schottenagainappeared as a surprise witness.This time he was called neither bycounsel for the General Counsel nor by counsel for the Respondents.He appearedof his own volition, stating that he wished to clarify his previous testimony.Uponthe stand again, he now testified that while the first sentence of the much-disputedfourth paragraph of his story in the Salem News of December 15 was not true, the20Thiswas also essentiallythe purportof an affidavitwhich he had given to the GeneralCounselunder date of March 6, 1963. SCHNELL TOOL & DIE CORPORATION, ETC.405balance of the paragraph was true. "Mr. Long," explained Schotten, "did nothimself say, 'Schnell Tool & Die' but said merely 'Schnell.' I interpreted this to meanSchnell Tool & Die."Schotten's testimony and affidavits relate to what Long told him in his telephoneconversation on which his story was based.Whichever version of what Long issupposed to have said one accepts,it isclear that Long never stated to Schotten thatthe wages paid by Schnell Tool & Die were too low. The most that Schotten everasserted-and this was in the affidavit which he gave to Schnell's lawyer-wasthat Long led him tobelievethat he was talking about Schnell Tool & Die. But this,obviously, was no more than Schotten's own opinion or impression.This being allthat Schnell had on which to base a libel suit,it seemsdifficult to believe that Schnellcould honestly and sincerely have thought that Long had deliberately made a falsestatement.In any libel suit, Schnell Tool & Die and Salem Stamping would bear the burdenof proving at least that Long had made a false statement.They bear the sameburden in the present proceeding 27 but they have failed to establish that anythingsaid by Long to Schotten was false. In the first sentence of the fourth paragraphof Schotten's story he is represented as having stated merely that he thought thatthe wages paid by Schnell Tool & Die were too low, but he is not represented asquoting any particular wages or wage scales paid by Schnell Tool & Die. It isobvious, therefore, that in this sentence Long was merely stating no more than anopinion-both his and the Union's-that the wages paid by Schnell Tool & Die weretoo low.Even if Schnell Tool & Die were paying the highest wage rates in the in-dustry in its particular area, there is nothing that would prevent Long and theUnion from considering that they were too low and demanding still higher ones.It is true that in the very next sentence Long is represented as having mentionedspecific wage rates but these rates are attributed neither to Schnell Tool & Die norto Salem Stamping.Long is quoted merely as saying that "the bulk of the workersbelonging to his union" received these wages.That this was an absolutely truestatement is affirmatively established by the record which includes an exhibit furnishedby the Respondents in which the wage rates paid to Schnell Tool & Die, as well asto Salem Stamping, employees are set forth.28While almost all the 22 employeesin Schnell Tool & Die Plant No. 1 were paid over $2 an hour, and were paid for themost part from $2.50 to $2.90 an hour, the 42 production employees of SalemStamping were paid only from $1.15 to $1.60 an hour.29 Since the Union representedan overwhelming majority of the 39 eligible Salem Stamping employees, and such amajority would far exceed the 22 employees in Schnell Tool & Die Plant No. 1,there is actually nothing to show that the bulk of the employeesbelonging to theUnionwere receiving more than from $1.15 to $1.60 an hour.Moreover, for allthat appears to the contrary, employees of other employers in the area may have beenmembers of the local of which Long was president.As for the question whetherSchnell's top hourly rate of $1.60 compared unfavorably with what was paid tosweepers at some local organized plants, the Respondents offered no proof whatso-ever that thiswas not a true statement.Assuming for the sake of argument, however, that the statements made by Longto the reporter for the Salem News were not all strictly true, and that Long mayhave even exaggerated somewhat in commenting on the wages paid by Schnell Tool& Die, it does not necessarily follow that his offense must be regarded as wholly un-=The Boardhas alwaysheld that when an employee has been discharged for engagingin a concerted activity notper seunlawful,and the employer justifies his action on theground that the employee has forfeited the protection of the Act by engaging in a particu-lar form of misconduct, the burden is on the employer to establish by a preponderance ofthe evidence the actualfactof the dischargee's guilt.SeeMid-Continent Petroleum Corpo-ration,54 NLRB912, 933;Porto Rico ContainerCorporation,89 NLRB 1570, 1576;StandardOil ofCalifornia,91 NLRB 783,789-790; OhioAssociated Telephone Company,91NLRB932, 934-935, reversedon othergrounds192 F.2d 664(C.A.6) ; JeffersonStandardBroadcastingCompany,94 NLRB 1507, 1513, enfd.sub nom. LocalUnion No.1229, International Brotherhood of ElectricalWorkers,346 U.S. 464.29 This is General Counsel's Exhibit No. 14, which is based on the payroll period ofOctober 22, 1962.29 Eight of them were paid $1 15 anhour ; 2 were paid $1 20 an hour ; 11 were paid$1 25 an 'hour ; 2 were paid $1.30 an hour ; 6 were paid $1 35 an hour ; 2 were paid $1.40an hour ; 3 were paid $1.45 an hour ;2 were paid$1.50 an hour ; 1 was paid $1.55 anhour; and 1 was paid $1 60 an hour. Thus a majority of these employees were not paidmore than $1.25 an hour. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDpardonable and unamendable. It must not be forgotten that at the time Long gavethe interview the Union's negotiating committee, of which Long was a member,was engaged in collective bargaining with the Respondents, and that one of the majorissues in the bargaining was wage rates.Long gave the interview in an effort torouse public sympathy and support for the Union's position.He was engaged, there-fore, in a concerted activity which was protected against employer reprisal as longas he did not make statements that were deliberately false.An employee may not bedischarged simply because in making propaganda against his employer he has madea slip of the tongue, or even indulged in a somewhat ambiguous statement. If it wereotherwise, the statutory rights of employees to engage in concerted activities wouldhave little, if any, value.30That Long did not set out deliberately to libel Schnell isapparent.As soon as it was called to his attention that he may have misinformed thereporter for the Salem News, he offered-but without having the offer accepted-tomake any necessary correction.Moreover, if there ever was a case in whichconfusion and inaccuracy were almost inherent in the situation, it is the present one.In talking about the wage policies of Schnell Tool & Die and those of Salem Stamp-ing, it would take the ultimate in care and precision to distinguish always betweenSchnell, the man; Schnell, the president of Schnell Tool & Die; and Schnell, thepresident of Salem Stamping.Confusion would be worse confounded in the presentcase,moreover, because Schnell had only 2 weeks earlier disposed of Schnell PlantNo. 2, and the Union's supporters, of whom Long was certainly one, were contendingthat the sale was not genuine. In Schnell Plant No. 2, which was part of the SchnellTool & Die business, Schnell had been paying eight of his production workers wagesthat ranged from $1.15 to $1.60 an hour. It was only the fact that Schnell and hislawyers had erected between Schnell Tool & Die and Salem Stamping a wall ofseparation which, in their minds, was more absolute than the wall of separationbetween church and state, that they were enabled to persuade themselves that thecorporations had been libeled. It is one of the ironic, if not comic, aspects of thepresent case that when they came to send Long his formal "notice of separation,"they used the letterhead of Salem Stamping but mailed the letter in an envelopewhich bore the printed return address of Schnell Tool & Die.Moreover, if SchnellTool & Die and Salem Stamping are indeed wholly separate and distinct corpora-tions, it may well be asked how Long, who was an employee of Salem Stamping,could be fired for libeling Schnell Tool & Die.The conclusion seems inescapable that Schnell seized upon the alleged libel inthe December 15 issue of the Salem News simply as a convenient pretext to get ridof Long as the principal union supporter. If Schnell had been really interested insecuring damages for libel, he would have sued the Salem News rather than theUnion and Long, or he would at least have also made the newspaper a party defend-ant.While the Union might have a million dollars in its treasury, it is a certaintythat Long did not have that much in his bank account. But, more importantly,the chances of success would have been far greater if the newspaper were the partydefendant, for in a suit against the newspaper it would have been quite immaterialwhat Long actually told its reporter.In fact, Schnell had been threatening to get rid of Long for a considerable time.In October, in the course of the conversation with Chaffin in which Schnell hadcharacterized some of the union supporters as hillbillies, Schnell had also complainedof the ingratitude of one of his employees, and when Chaffin asked: "I supposeyou mean Ormond Long?" Schnell had replied in the affirmative. Similarly, inanother conversation with Groves in October, Schnell had confided to this em-ployee that he had been good to Long but that Long had double-crossed him, andthat Long was "going to get his." In November, in the course of a conversationwith Williams in which he had told the latter that the Union would never get into his31 SeeN.L.R B v. Peter Cailler Kohler Swiss Chocolates Company,130 F. 2d 503(C A2) ; NLRB. v.IllinoisToolWorks,153 F. 2d 811 (C A.7) ; Paul Cassano etal,tradingasAmerican ShuffleboardCo., 92 NLRB 1272, enfd. 190 F 2d 898 (C A 3) ,Jefferson StandardBroadcastingCo.,94 NLRB 1507,enfd.sub nom LocalUnion No 1229,I B E W.,346 U.S. 464;Ofner Electronics,134 NLRB 1064;Walls Manufacturing Com-pany, Inc,137 NLRB 1317. The protection of the Act is lost only when the employeesact beyond the scopeof their legitimate interests,as inJefferson Standard Broadcasting,supraOn the otherhand,it has beenheldthat adischarge is still unlawfuldespite theemployer's honest belief thatthe statement for the makingof which the employee wasdischargedwas false,when in fact it is not false. SeeThe Marlin Firearms Company,116 NLRB1834,1840;AmericanShuffleboard Co., supra;N.L.R.B.v. Industrial CottonMills,208 F. 2d 87,91 (C.A. 4). SCHNELL TOOL & DIE CORPORATION, ETC.407shop,he had also remarked to Williams that Long was "on his way out." Finally,as already related, when he suspended Long for publishing the alleged libel, hetold his victim himself: "I have what I want in black and white."While there wereno witnesses to the other incriminating remarks, there was a witness to the incrimi-nating remark to Long himself.He was none other than Schnell's son,Charles.Although Charles Schnell was a witness at the hearing and was on the stand for along time, he was not asked whether his father had made the remark attributed to him.2.The case of Charles MessengerIn paragraphs 13, 14,and 15 of the complaint,it is alleged that Charles Messenger,an employee of Salem Stamping,was discharged on December 19 because the Re-spondent believed that he had engaged in union activities.The discharge of CharlesW. Messenger is admitted in paragraph 9, subdivision 2, of the answer of SalemStamping but it is pleaded that he was discharged"for cause,to wit, insubordination."Messenger did not testify at the hearing,having died shortly before it commenced.Hilland,the subdistrict director of the Steelworkers in Columbiana County, testi-fied, however,that he had seen Messenger at several union meetings,and that hehad had personal conversations with Messenger several times after the meetingswere over.Hilland also testified that Messenger had indicated to him that he hadbeen approached by Schnell and that he had signed a statement for Hinchcliffe, thestaff representative of the Union,about this experienceWilliams, one of Messenger's fellow employees,testified that in the weeks preced-ing his discharge Messenger had spoken to him,as well as to other employees, infavor of the Union.Williams also testified with respect to two conversations whichhe had with Michael Schnell after Messenger'sdischarge.In the first conversation,Schnell asked Williams how he was doing without Messenger,and Williams replied:"We are still working," whereupon Schnell remarked that "there would be moreto follow."In the second conversation,Schnell who had stopped Williams as hewas coming back from the tool crib,asked the latter:"How are you doing withoutMessenger and Long?" and Williams replied-"We are still working."John Chaffin,who also worked for Salem Stamping,testified that when, afterMessenger'sdeath,he was taking up a collection for his widow,Michael Schnellstopped him and asked him what he was doing.When Chaffin explained,Schnelltold Chaffin that he was thinking of donating but that he wanted to think it over.About a half hour later, Schnell called Chaffin to his office and asked the latter howmany had donated and how much they had given.Then Schnell told Chaffin thathe would donate$10 and Chaffin thanked him.Later in the day Schnell personallybrought a check down to Chaffin and it was for $100 rather than for $10As Schnellhanded the check to Chaffin,he remarked to the latter: "I want you to understandIwouldn't give Charles Messenger anything,but I feel sorry for his wife and kids,and that's why I am giving this."Schnell also explained to Chaffin that Messengerhad given him a lot of trouble in the plant and had double-crossed him.Chaffincommented:"That's neither here nor there.He is dead now."When it was brought out at the hearing that Messenger had died, counsel fortheGeneral Counsel specifically declared that he had no intention of strikingMessenger'sname from the complaint.Despite this warning,and despite the factthat none of the testimony of the witnesses concerning Messenger had been shakenon cross-examination,counsel for the Respondents saw fit to offer no evidencewhatsoever in support of the allegation in Salem Stamping'sanswer that Messengerhad been discharged for insubordination.Counsel for the General Counsel presented a strongprima faciecase when heestablished that Messenger was a union supporter,that Schnell at least believed himto be a union supporter,that Schnell linked the names of Messenger and Long,who had been suspended just 2 days before Messenger'sdischarge,and made theominous remark that there would be more to follow. The burden of proving dis-crimination always remains on the General Counsel.But when he has establisheda prima faciecase, it is incumbent upon a respondent to go forward with evidencethatwill persuasively establish its affirmative defense 31Since the Respondentssi SeeNLRB v. J G Boswell Co,136 F 2d 585, 597(CA9) ; NLRB v CambriaClay Products Company,215 F. 2d 48,56 (C A.6) ; Montgomery Ward & Co v N L.R 13,107 F 2d 555,560 (CA7) ; Law and Son v. N L.R B,192 F. 2d 236,238 (CA 10) ;andJackson Tale Manufacturing Co,282 F 2d 90, 92-93(CA 5) The facts of the lastcited case are particularly close to those in the present case.In theJackson Tirecase,the General Counsel had established that(1) the employer had been engaged in an anti-union campaign;(2) the two discharged employees were leaders in the unionmovement,and the respondent knew it; and (3) the respondent's personnel direction was `but to 408DECISIONS OF NATIONALLABOR RELATIONS BOARDwholly failed to do so in the case of Messenger, I have no alternative but to findthatMessenger, too, was discharged because Schnell had become aware that hewas actively supporting the Union, or believed this to be so.3.The case of Phillip GrovesGroves had three periods of employment with Salem Stamping.He was firstemployed in April of 1960 but this was only for a period of 2 months.He wasemployed again for about 5 months in the winter of 1960-61.His third and lastperiod of employment commenced on October 5, 1961, when he was rehired overthe combined protests of Charles Schnell and Jack Phillips.32According to his foreman, Jack Phillips, Groves had always been a most undesir-able employee.Groves was engaged during his last period of employment in gen-eral production work, which included spot-welding, punch press and, reamer opera-tions, as well as painting.The trouble with Groves, Phillips thought, was that heregarded himself as a gifted mechanic, and was constantly "tearing up the machin-ery," by which Phillips meant that Groves was constantly attempting to fix every-thing.Groves seems to have been even fonder of painting, for he asked to beput on it several times even though he was allergic to a chemical used in thedegreaser that produced rashes on his hands and body.Groves signed a union card in September at one of the union meetings. It hasalready been related how Groves was interrogated by Michael Schnell concerningthe Union no less than three times in October.Although he had at first denied toMichael Schnell that he had signed a union card, Groves finally admitted it to him.When Groves admitted it, Schnell took him to task for not telling him about itwhen he asked him the first time.Groves explained to Schnell that at that timehe had not yet signed the union card, whereupon Schnell denounced Groves as aliar, and reminded the latter that "they" (namely, the union employees) would beout throwing snowballs.Moreover, in the same conversation that Schnell toldGroves that Long had double-crossed him and that Long "was going to get it," hehad added that "we are all going to get it."Groves was discharged on November 19, and it is alleged in the answer of SalemStamping that the cause of his discharge was "loafing on job, disobeying foreman'sorders, and smoking in forbidden areas."The Respondents offered no evidencewhatsoever that Groves was guilty of loafing on the job. Just what is meant by theallegation that Groves was disobeying his foreman's orders is not entirely clear butitseems that it had something to do with the business of tearing up machinery.But, although this had been going on for a long time, there is no evidence thatGroves had torn up any machinery in the period preceding his discharge.Thisleaves the smoking in forbidden areas as the alleged cause of Groves' discharge.In his own testimony Groves admitted that he had long been given to smoking allover the plant, and that Michael Schnell would tell him to put his cigarette out "justfor the fun of it," as he expressed it.But Groves contended that smoking wasforbidden only in the packingroom. Jack Phillips, to be sure, testified that smok-ing was forbidden around the paint booth, as well as the packingroom.But, evenaccepting this testimony, the fact remains that shortly prior to his discharge Groveswas smoking only in the packingroom.This occurred, however, no less than 3days prior to his discharge, and it is reasonable to assume that, since smoking inthe packingroom was really dangerous, Michael Schnell, who found him smokingthere,would have instantly fired him, especially since Groves was an inveteratesmoker who smoked all over the plant.But it is important to realize that there actually is no evidence that Groves wasdischarged for smoking in forbidden areas.This is simply one of the allegationsof Salem Stamping's answerThe person who discharged Groves was neitherCharles Schnell nor Jack Phillips.Although Charles Schnell testified at the hear-ing. and was asked what he knew about Groves' discharge, he replied that he knewnothing about it firsthand.Phillips also testified at the hearing but he was notpresent when Groves was discharged, and quite evidently had no personal knowledgeconcerning his discharge.The person who discharged Groves was Michael Schnell,get them " Said the court: "These factors, we think were sufficient to establish theillegality of the discharges in the absence of an explanation by the employer which was'so overwhelming that it made the contrary evidence unacceptable as a matter of law.' "32These findings are based on the testimony of Charles Schnell rather than the testi-mony of Tack PhillipsAlthough the latter was Groves' immediate supervisor, he wasutterly confused about Groves'tenure andbehavior.He thought Groves had been previ-ously fired, although he had only been laid off Ingeneral,Phillips,who had only thevaguest recollections of dates and events, must be regarded as a most unreliable witness SCHNELL TOOL & DIE CORPORATION, ETC.409and since the latter did not testify at all at the hearing, there really is no evidencepresented by the Respondents to explain Groves' discharge.The contention thathe was discharged for smoking in forbidden areas thus turns out to be a conjurer'sillusion.He might just as well have been discharged for tearing up the machineryor for any other reason.The case of Groves is, thus, essentially similar to thecase of Messenger: the Respondent simply failed to rebut theprima faciecase madeby the General Counsel.The very fact that the Respondents allege such a mul-tiplicity of reasons for discharging Groves is odd.What they are alleging is, ineffect, that they suddenly decided to discharge Groves by accumulating all of hispast faults.This strains credibility.It is not the way employers normally be-have.I am constrained to find, therefore, that Groves was discharged by MichaelSchnell as an act of reprisal for his support of the Union.4.The case of Harry PhillipsPhillips has been an employee of Plant No. 1 of Schnell Tool & Die since May 5,1961.He is thus a very old employee. Indeed, he is second in seniorityamong allthe employees of Schnell Tool & Die.At the time of his layoff on November 13,1962, his job was to operate a Blanchard grinder, and he appears to have beenthe only employee who performed such work.33Phillips signeda unioncard sometime in November.This would be after theelection aswell as after the certification of the Union.He was, thus, a late sup-porter of the Union.On the morning of the day of his layoff, Michael Schnell asked Phillips whetherhe had signeda unioncard, and the latter admitted it.Whereupon Schnell be-came angry and asked Phillips whether he had yet paid any union dues, and whenPhillips replied in the negative, Schnell declared that he would never have to payunion duessincehe would never agree to either the closed shop or the unionshop.Indeed, Schnell approached Phillips two other times that day, and raisedthe devil with him for being so stupidas to signa union card.Schnell also accusedPhillips of ingratitude, declaring that he had carried Phillips along and feather-bedded forhim 34When Phillips inquired whether he "hadn't done a day's worksinceIwas working for him," Schnell told him to shut up and not argue with him,.and that if he had notbeena good worker he would not have kept him all thoseyears.After being laid off on November 13, Phillips was called back to work on De-cember 12.About a week after his return to work, Michael Schnell asked Phillipswhether the Union had paid his rent yet.DespiteMichael Schnell's interrogation of Phillips, andhismanifesthostilitytoward his old but ungrateful employee, there is nothing to show that Phillips waslaid off because of his late support of the Union. It is apparent from Phillips'own testimony that work was very slack in the period of his layoff. In the caseof Phillips, Charles Schnell did have personal knowledge of the reason for Phillips'layoff, which he stated to be that there was not enough work for him. Indeed,in the monthprecedingPhillips' layoff, he spent most of his time building corncribsthat were not really needed.Work was made for Phillips because he had a largefamily to support.Moreover, six other employees were laid off on the same day asPhillips, and the period of Phillips' layoff was brief.I do not find persuasive the argument of counsel for the General Counsel that whenwork became slack at Plant No 1 a job should have been found for Phillips atSalem Stamping where it was very busy.There is no proof that there was a suitablejob there, or that it would have been very practical to transfer Phillips to SalemStamping for a brief period.Moreover, it was the normal practice for Phillipsto work on the corncribs when his own work became slack. As Phillipshimself testi-fied: "I always work on the corn cribs when any other job I worked on all run out." Ifind that the brief layoff of Phillips was not discriminatory.5.The case of John ChaffinThe complaint alleges that on or about November 19 the Respondents assignedJohn Chaffin "to less desirable work shifts than those to which he had previouslyasThe job data attached to General Counsel's Exhibit No.17 show only one Blanchardhanda+ Schnell had indeed been generous with PhillipsHe lent Phillips money many times,and often the loans were not repaidOn one occasion,Schnell even built a chimney onPhillips'house and put in a furnace,so that he could have heat in the winter 410DECISIONS OF NATIONALLABOR RELATIONS BOARDbeen assigned."Chaffin was one of the earliest and most active supporters of theUnion, andwas ultimatelyelected financialsecretaryto the local.But there isnot a scintilla of evidencethat Chaffin's work shiftwas changed.He always workedthe same shift,whichwas theday shift.Chaffinwas transferredbetween SalemStampingand Schnell Tool &Die but these transferswere actuallypromotionsto betterjobs.Atthe close of the hearing,I grantedthemotion of counsel forthe Respondents to strike from the complaint the allegations relatingto John Chaffin.D. The failureof collective bargainingAfter the Unionhad been certifiedon October16 asthe collective-bargainingrepresentative of the Respondents'employees,Hinchcliffe,under dateof October 22,wrote toMichael Schnell,calling his attentionto the certification of the Union,and requesting a meeting for the purpose of negotiating a contract.Hinchcliffesuggested that the first meeting take place on November7, andalso requested thatthe Union be furnished data, showing the names of the employees,their job titles,and rates of pay.Hinchdiffe's letter was promptly acknowledged-in fact on the sameday thatitwas received unless the letter is misdated-by Manchester,who toldthe unionrepresentative that copies of the certification were on his desk, and that he had beenretainedby MichaelSchnell to handlethe forthcomingnegotiations, 'which he woulddo tothe best ofhis ability.Manchester also told the union representative thatMichael Schnell had made available an office in the Keener Building in Salem forthe negotiations,and requestedthatHinchcliffe suggest suitable times for. the meet-ings which he could work into his schedule.The joband wage rate data requestedby Hinchcliffein his letterof October 22were promptlyfurnished to theUnion.The data were forwarded to Hinchcliffe byManchesterwitha covering letterdated October 31.The fulfillment of this usefulpreliminarywas to remain,however, the first andlastmark of progress.For thisthere wasa varietyof reasons,whichare suggestedby the eventsthat havealreadybeen related.In the first place,it ishardlyto be expectedthatan employer will bargain witha union in goodfaithwhen he has declared to his employees,even afterthey havechosen a union to represent them,that no man or law inthe country would ever bepermitted to tell himhow torun his business;thathis businesshad never been aunion shop,and would never be one; that the union .would never get a red cent outof him; andthatbe would rather shut the plant and go off toFlorida.In the second place, an employercan hardlybe said to intend to bargain in goodfaithwhen,according to his own version of the relevant events, he is careful torefrain from revealing that he was planning to liquidate part of his business whilearrangements are being made for an election to determine who should representhis employees,and whothen announces the liquidationbefore thefirst negotiatingsession has even opened 35CharlesSchnell testifiedthathe and his fatherdecidedto liquidatePlant No. 2inAugust1962 afterGreat Lakeshad been adjudged bankrupt.The month ofAugustwas precisely when the union campaign was at its peak, and this coincidencewouldonly suggestthat theliquidationof Plant No.2 was being kept as an ace inthe hole. If, on the other hand,the decision to liquidate was not definitely madeuntil after the election,then it is equally clearthatitwas simply announced to theUnion as an accomplished fact onthe very eveof the opening of negotiations with-out any prior notification to or consultationwith theunion representatives.WhenCharlesSchnell was askedwhether he felt anyobligationto notify the Union thatPlant No. 2 would be shut down,he gave a most revealinganswer: "The thought,"he replied, "never entered my mind."In thethird place, an employerwho fails to provide an effective negotiator preju-dices the negotiations fromthe very start.There were collective-bargaining ses-sions held on November7, 26, 28,36 and 30, December4, 11, 14, 21, and 28, 1962,and on January4, 1963.Michael Schnell designated Manchester as his sole repre-sentative in the negotiations with the Union, and at all 10 of these sessions Man-chester alone represented Michael Schnell.The Unionwas represented by a negotiat-ing committee consisting,as a rule, of Hilland,Hinchcliffe,Ormond Long, John35CompareNew England Web, Inc.,etal.,135 NLRB 101936There were two sessions on November 28-one in the morning,and the other in theafternoon SCHNELL TOOL & DIE CORPORATION, ETC.411Bergman, and John Chaffin 37However skilled and eminent Manchester might bein his own profession, that profession was the law.He was not a diemaker, andcould know about the problems of Schnell's companies only at second hand 38Uponseveral occasions Hilland requested an opportunity for the union representatives tomeet with Michael Schnell himself but these requests were made in vain.On oneof these occasions, Manchester stated that "Mike" Schnell was an old man who hadarthritis, and that he had been advised by his doctor to go to California, and that hewas leaving on December 1.Actually,Michael Schnell remained in Salem at leastthrough most of December,39 but did not directly participate in the negotiations.Whenever the union representatives made a proposal or counterproposal, all Man-chester could tell them was that he would have to talk to "Mike."He almostinvariably came back with the doleful tiding that "Mike says no." It is plain thatManchester was acting merely as an intermediary and courier.He had no realauthority as a negotiator.Hilland, the Union's chief negotiator, was quite dismayedby this situation, which he had never before personally encountered 49Actually,Manchester's real function, so far as Michael Schnell was concerned, was to conducta holding operation, while he himself concentrated on his attempts to dissipate theUnion's majority.One of the most persuasive indications that an employer is engaged in a holdingoperation is his taking action to effect, unilaterally, changes in existing terms andconditions of employment after negotiations have been requested by the representa-tives of his employees, or are in progress.It is alleged in the complaint that on or about November 1, 1962, Salem Stampinginstituted a second workshift, and changed the rate of pay for employees workingon this shift without notifying the Union or consulting with it about taking thisstep.The evidence shows that a second shift, operating from 5:30 p.m. to about4 a.m., was instituted at Salem Stamping on or about November 1, 1962, withoutnotification to the Union but it does not establish that the action taken was an unfairlabor practice designed to undermine the Union and dissipate its majority.The busy season at Salem Stamping commenced in November when parts beganto be made for lawnmowers and garden tractors that would be sold in the summer.In past years, it had been the practice either to pay employees willing to work onthe second shift a 10-cent-an-hour differential, or to pay them for the half hour spentat lunch.When the problem of recruiting a second shift arose in 1962, Jack Phillips,the general foreman of Salem Stamping, was sent to talk to the employees in orderto ascertain whether they would prefer the 10 cents an hour differential to the paidhalf hour for lunch.Apparently most of the employees expressed a preference forthe differential, which was adopted 41The procedure followed in instituting a second shift was entirely in accordancewith past practice.It is evident, moreover, that it was necessary to institute a shiftwithout delay to satisfy the demand for production, and that it was not to thefinancial detriment of the employees.Furthermore, the collective-bargaining ses-sions had not yet begun, and there is nothing to show that the first meeting ofNovember 7 was even definitely scheduled.When this meeting was finally heldneitherHinchcliffe, Hilland, nor any other member of the negotiating committeeuttered so much as a single word of complaint about the institution of the secondshift, although they did complain loudly and vigorously about the plan to dispose37The first three persons named testified as to the course of the collective bargainingIn addition, Hinchcliffe kept notes on the negotiations, and these notes were admitted inevidence over objection of counsel for the respondents.But seeN L R B. v Tex-Tan,Tue , 318 F. 2d 472 (C.A. 5), holding that such notes are admissible in evidenceasThis is well illustrated by an incident that occurred at the bargaining session whichtook place the morning of November 28When the Union brought up the ouestion of achange in the method of overtime payment, Manchester revealed that he did not knowwhat the overtime system had been in the past and that he would have to check withMichael Schnell.''This is apparent from Schotten's testimony that Michael Schnell called him after hisinterview with Long appeared in the Salem News for December 1540But actually it was not unique. In a number of recent cases, lawyers have been thesolenegotiators in collective bargaining with labor organizationsSee, for instance,Vanderbilt Products, Inc,129 NLRB 1323, enfd. 297 F. 2d 833 (CA2) ; Roy E Hansen,Jr. 31fq,137 NLRB 251 ; andAlmeida Bats Lines, Inc,142 NLRB 445However, viola-tions of Section 8(a) (5) of the Act were found in all these cases41Among the employees consulted was Long, the chief union supporter,who raised noobjection to the second shift, or to the differential.However, Long was consulted by theelder Schnellpersonally. 412DECISIONSOF NATIONAL LABORRELATIONS BOARDof Schnell Tool & Die Plant No. 2. They also failed to register any complaintabout the second shift at any of the subsequent meetings 42Under these circum-stances, the complaint about the second shift assumes all the characteristics of anafterthought.While ideally the Union should have been notified, at least as amatter of comity, it cannot be said that the failure to do so was anything morethan a peccadillo.Itwas a peccadillo, moreover, that would have little effect incompromising the position of the Union which was then concerned with far graverissues, and it should not be distorted into the indignity of an unfair labor practice.43The same cannot be said of another unilateral action which was made effectiveabout a month later and which applied to the employees of Schnell Tool & Dieas well as of Salem Stamping.On this occasion the existing practice governingthe payment of overtime was altered to the detriment of the employees.For workperformed on weekdays, employees had been paid straight time for work during thefirst 8 hours, time and a half for work during the 9th and 10th hours, and doubletime for work over 10 hours.For work performed on Saturdays, time and a halfwas paid for the first 8 hours, and double time for all work over 8 hours.Doubletime was also paid for work performed on Sundays.The change now made wasto pay only time and a half for all hours worked over 40 hours a week.This reduction in overtime pay was embodied in the proposed contracts submittedby Manchester to the union negotiators-it was in article VIII, section 2-at thesecond bargaining session as counterproposals to the contract they had submittedat the first bargaining session on November 7.There was, however, no discussionof the overtime problem until the next bargaining sessions on November 28.Atneither the morning nor the afternoon sessions on November 28 did Manchestermake any announcement to the union representatives that the change in the methodof paying for overtime would be put into effect. It was, nevertheless, put intoeffect within a few days by a notice posted on the plant bulletin board, stating thaton and after December 3 44 payment for overtime would be computed at the rateof time and a half for all hours worked over 40.Charles Schnell attempted, in his testimony, to justify the change in the methodof paying for overtime both as a measure that was necessary to meet competitionand as a disciplinary measure.He asserted that in the 3-week period precedingNovember 30 there had been 21 midweek unexcused absences in Schnell Tool &Die and 87 in Salem Stamping, which the employees made up by working on Sat-urdays at the premium rate.Yet he also contended that, despite the reduction inthe overtime rates, the employees earned just as much as they had previouslyearned.This overlooks, of course, that they had to work more hours to make thesame pay.But whether there were justifications for changing the method of paying forovertime is not the point at issue. It is clear that the change was effected unilaterallywithout telling the union representatives of the intention to do so and while bar-gaining on the terms of the contracts, which, of course, included many other pro-visions than those relating to overtime pay was still proceeding. Indeed no lessthan seven bargaining sessions were to follow and it was obvious that the situationwas extremely fluid.The union representatives might well have accepted the changein the method of paying for overtime if Schnell were willing to make other conces-sions.In these circumstances the contention of the Respondents that bargaininghad proceeded to the point of impasse on the question of overtime pay and thatwhat the Respondents did was simply a continuation of the status quo must beregarded as frivolous.The contention of the Respondents appears to be based onthe strange theory that as soon as a subject had been mentioned at a bargaining ses-sion bargaining had occurred to the point of impasse.As a matter of fact theunion representatives were still dwelling on the subject of the overtime pay reductionat the collective-bargaining sessions of November 30 and December 4.They werenot given any of the explanations for the reduction advanced by Charles Schnell.They were told rather that the more generous overtime pay which had previouslybeen paid was simply a favor that Michael Schnell had given and then taken away.42Not only is no complaint indicated in the testimony of Iiinchcliffe but none is re-flected in the minutes kept by him.43Compare A.S. Beck ShoeCorporation,92 NLRB 1457, 1458, andBetty Brooks Com-pany,99 NLRB1237, 1247.44Long testified that the date was December 1. and Chaffin testified that it was Decem-ber 2. In his story in the Salem News for December 14, Schotten gave,the date as De-cember 1, but in his story in the paper the next day he gave the date as December 3Since December3 was a Monday,I believe that Schottenin his secondstory actually hadthe right date for the change in the method of paying overtime. SCHNELL TOOL &DIE CORPORATION,ETC.413When one passes from the negative to the positive aspects of the bargaining be-tween Manchester and the union representatives, one finds that he did submit sug-gested contracts to the union representatives but that he could not induce MichaelSchnell to budge an inch in the discussions of the various proposals embodied inthe contracts.After talking to his client, he could only report that "Mike" knewwhat he wanted, and that he was "a bull-headed Dutchman" whom it was hardto move.This attitude would be understandable perhaps if the contracts offered by Schnellembodied some improvement, however slight, over the terms and conditions of em-ployment that had previously prevailed.Actually, the contracts either preservedexisting terms and conditions, or embodied less favorable ones, quite apart from thereduction in overtime pay that had been effected unilaterally.Generally speaking,the contracts embodied existing wage rates, which the union representatives thoughtwere drastically low, but in some job categories the contracts made provision forrates that were even somewhat lower than the prevailing rates 45 In addition, thecontracts reserved to Schnell the right to determine, in his sole discretion, when meritincreases should be granted to individual employees; made no provisions for paidholidays, although such holidays had been allowed at some time in the past; andmade no provision for vacation pay during the first year of employment.While remaining unyielding on what is usually known in collective bargaining as"the money-package," Schnell also offered no compensating concessions.He wouldnot agree to a union shop or to the checkoff of dues of union members. The con-tracts proposed by him did contain provisions for the maintenance of union mem-bership, but beyond this he could not be persuaded to go.Moreover, althoughoffering the Union absolutely nothing that would serve to secure its bargaining posi-tion, the contracts contained provisions which would have banned strikes while theywere in force.In addition, the contracts included a management-rights clause that would virtuallyhave rendered nugatory any benefit or concession which had escaped the vigilanceof Schnell's draftsman.46This management-rights clause had approximately threetimes the verbiage and three times the scope of the one which the Supreme Courtof the United States held not to be unlawfulper se in N.L.R.B. v. American NationalInsurance Co.,343 U.S. 395 (1952) 47As a counterproposal, the Union offered a^This becomes apparent when the rates given in General Counsel's Exhibit No. 14 arecompared to the rates given in exhibit A to the respective contracts.49The management-rights clause of the Schnell contracts provided as followsEXCEPT as expressly limited by a specific provision of this Agreement, the Companyshall continue to have the exclusive right to take any action it deems appropriate inthe management of the business and the plant and the direction of the workine forcesin accordance with its judgment, including but not limited to the right, to determinethe number, location and types of plants ; to decide on the products to be manu-factured, the methods of manufacture, the materials to he used, and the discontinu-ance of any product, material, or method of production ; to introduce new equipment,machinery, or processes, and to change or eliminate existing equipment, machinery, orprocesses ; to discontinue, temporarily or permanently in whole or part, the conductof its business or operations ; to decide on the nature of materials, supplies, equip-ment, or machinery to be used, and the price to be paid: to decide on the salesmethods and sales price of all products ; to subcontract any or all of the processesofmanufacture, facility maintenance, or location service work ; to select the work-ing forces in accordance with the requirements determined by its management* totransfer, promote or demote employees ; to lay off, terminate or otherwise relieveemployees from duty for lack of work or other legitimate reason : to discipline ordischarge for cause; to direct and control the working forces; to promulgate andenforce compliance with safety and plant rules and impose penalties for violationsthereof ; to determine the size of the working force, including the number of employeesassigned to any particular operation ; to determine the work pace and work perform-ance levels; to establish, change, combine, or abolish any job classifications and thejob content of any classification; to determine the length of the workweek, and whenovertime shall be worked, and to require reasonable overtime.47 In this case, the management-rights clause provided as follows-The right to select and hire, to promote to a better position, to discharge, demoteor discipline for cause, and to maintain discipline and efficiency of employees and todetermine the schedules of work is recognized by both union and company as theproper responsibility and prerogative of management to be held and exercised by thecompany, and while it is agreed that an employee feeling himself to have been ag- 414DECISIONSOF NATIONALLABOR RELATIONS BOARDmanagement-rights clause,which was fairly close to the one in this case,and whichit regarded as the worst one ever included in one of its contracts,but even this clauseproved wholly unacceptable to Schnell.The management-rights clause which he re-garded as absolutelyessentialwas coupled, moreover, with a provision on arbitra-tion that was equally extreme. It was expressly provided that the prerogativesreserved to management under the management-rights clause,aswell as generaladjustments of the wage structure, were not to be subject to arbitration; that thepower of the arbitrator was to be limited to determining the meaning and interpreta-tion of theexplicitterms of the agreement; and that, except in cases involving thediscipline or discharge of employees, there could be no arbitration if either party tothe agreement took the position that the issue was not arbitrable unless and untilan Ohio court of competent jurisdiction had passed on its arbitrability.It sometimes requires a close analysis of the views and proposals advanced bythe respective parties at each of the bargaining sessions in which they have engagedto determine whether they have bargained subjectively in good faith.But themanifestations of subjective bad faith are so plain and numerous in the present casethat such an analysis would be supererogatory.The bargaining sessions themselveswere brief and perfunctory; the position of management remained wholly inflexible;and that position was one that no self-respecting union could possibly accept.48It is true, of course, in the abstract, that good faith can exist despite the refusal toyield positions.But good faith must be judged in the light of all the circumstancesof a particular case, and these show that there never was even a sincere or earnesteffort to reach agreement.An employer can hardly be said to have bargained ingood faith when at the very time that bargaining is underway, he is doing everythingin his power to undermine the position of the union.An employer cannot be said tobe bargaining in good faith at the conference table when his conduct away from theconference table wholly belies it.Unilateral changes in the terms and conditionsof employment constitute in themselves a refusal to bargain in violation of Section8(a) (5) of the Act, even when unaccompanied by evidence of subjective bad faith 49IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEI find that the activities of the Respondents set forth in section III of this report,occurring in connection with the operations of the Respondents described in section Ithereof, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYThe scope of the Respondents' unfair labor practices in the present case are ex-tremely extensive, and I shall recommend, therefore, a broad from of cease-and-desistorder, designed not only to prevent the repetition of the specific unfair labor prac-grieved by any decision of the company in respect to such matters, or the union inhis behalf, shall have the right to have such decision reviewed by top managementofficialsof the company under thegrievance machinery hereinafter set forth, it isfurther agreed that the finaldecisionof the company made by such top managementofficialsshall not be furtherreviewable by arbitration48As Chief Judge Magruder said InN L R B. v. Reed & Prince Manufacturing Company,205 F 2d 131, 139 (C.A. 1), cert. denied 346 U.S. 1887, involving a very similar situation:It is difficult to believe that the Company with a straight face and in good faithcould have supposed that this proposal had the slightest chance of acceptance by aself-respectingunion, or eventhat it might advance the negotiations by affording abasisof discussion; rather, it looks more like a stallingtactic by a party bent uponmaintaining the pretense of bargaining.49N L R B. v BenneKatz, d/b/a WilliamsburgSteel ProductsCo, 369 U.S 736, 742-743 (1962).I do not acceptthe contentionof counselfor the General Counsel that theRespondents were under a duty to bargain with the Union as early as September 6 whenHinehcliffe requested recognition.There is noevidence that the Union then represented amajority of the employees in each of the bargaining units.Actually, however, the ques-tion is academicThe Respondents made a unilateral change in the method of paying forovertime not only afterthe Unionhad been certified,but also after collective bargainingwas in progress.Thus, it would affect neither the result nor the remedy to hold that theduty to bargainarose on September 6. It aroseonly uponcertificationof the UnionSeeWhite'sUvalde Mines,117 NLRB 1128, 1129. SCHNELL TOOL&DIE CORPORATION,ETC.415tices in which the Respondents have engaged but also to effectuate all the guaranteesof Section 7 of the Act.I shall further recommend that the Respondents take appropriate affirmative actionto effectuate the policies of the Act.Such affirmative action requires the restoration of the status quo insofar as prac-ticable.As a result of the cessation of operations at Schnell Tool & Die PlantNo. 2, and the lease of the plant to Quaker, it is alleged in paragraph 25 of thecomplaint that 13 employees who worked in the plant were permanently laid off.These employees were Robert Bates, George Bettis, Alfred Stockwell, Orville Wein-gart,Arthur Brandonisio, John Carlisle, Frank Chestnut, Arthur Rozeski, HomerMcCartney, Marvin McFarland, George Pow, Steve Rogers, and an employee whosename is either Yocus or Yokus 50Charles Schnell testified that Robert Bates wasoffered work at Plant No. 1 of Schnell Tool & Die and ultimately accepted a jobthere but Charles Schnell did not specify when the offer was made to Bates orwhen it was accepted by Bates.As Bates has been offered employment in PlantNo. 1, there is no need to direct his reinstatement but I shall direct that he be madewhole to the same extent and in the same manner as the laid-off employees forany loss of pay he may have suffered by reason of his layoff.Charles Schnell alsotestified that a John Bettis quit his job in Plant No. 2 without notice on November 21,1962, was hired by Salem Stamping but subsequently quit his job there.As it isnot established that George and John Bettis are one and the same person, the testi-mony of Charles Schnell cannot be accepted as exculpating the Respondents fromany further liability for the layoff of George Bettis. If in fact they are one andthe same person, the Respondents may show this at the compliance stage of theproceedings.With respect to the other 11 employees listed in paragraph 25 ofthe complaint, Charles Schnell testified only that he believed that they had subse-quently been employed by Quaker or other firms.This in no way affects their rightto reinstatement by the Respondents, or their right to backpay for such periods oftime as they may have been without employment. I shall recommend, therefore,that the Respondents offer to the 13 employees listed in paragraph 25 of the com-plaint, except Robert Bates, substantially equivalent employment at Salem Stamp-ing, or Schnell Tool & Die Plant No. 1, or at Plant No. 2 if the Respondentsshould repossess the latter plant, dismissing if necessary any employees who mayhave been hired on or after October 19, 1962. In the event that, after this is done,there should be an insufficient number of jobs to take care of all 12 of the employeesto be reinstated, the employees for whom no jobs are available shall be placedupon a preferential hiring list. I shall also recommend that each of the 13 em-ployees listed in paragraph 25 of the complaint be made whole for any loss ofpay he may have suffered by reason of the disposition of Plant No. 2 of SchnellTool & Die by payment to him of a sum of money equal to the amount which henormally would have earned as wages from the date of his permanent layoff tothe date of the Respondents' offer of reinstatement, less his net earnings duringsaid period, said backpay to be computed on a quarterly basis in the manner estab-lished by the Board in F. W.Woolworth Company,90 NLRB 289. Interest shallbe added to the backpay due each employee, as directed by the Board inIsis Plumb-ing & Heating Co.,138 NLRB 716.I shall also recommend that Ormond Long and Phillip Graves shall, similarly,be reinstated with backpay, except that they shall be offered immediate and fullreinstatement to their former or substantially equivalent positions at Salem Stamp-ing where any employees who may have been hired to replace them shall be dis-missed.Since Charles Messenger is deceased, I shall only recommend, of course,that his estate be made whole for any loss of pay he may have suffered from thedate of his discharge to the date of his death.Counsel for the General Counsel also requests that the employees of SchnellTool & Die and Salem Stamping be made whole for any loss of pay they may havesuffered by reason of the change in the method of paying for overtime that wasunilaterally made by the Respondents on December 3, 1962.The Board has heldsuch action to be necessary to restore the status quo 51The Board has also recog-soHis name is given as L. Yocus in paragraph 25 of the complaint but he is referred toin paragraph 16 of the answer of Schnell Tool & Die as John L. Yocus. In his testimony,however, Charles Schnellgave the nameas John Yokus.He was a welder, apparently,and a welder by the name of John Yocusis listedon General Counsel's Exhibit No 14He will bereferredto by thisname in the Recommended Order.si See, for instance,BeaconPiece Dyeingand FinishingCo., 121 NLRB 953,The PressCompany,Incorporated,121 NLRB976;Herman Sausage Co,Inc.,122 NLRB 168, enfd275 F 2d 229,rehearing denied 277 F. 2d 793(C.A. 5) ;CascadeEmployersAssociation,126 NLRB 1014 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDrazed, however, that the restoration of the status quo may not always be to theadvantage of the employees, and in such cases has conditioned the order of restora-tion upon the desire of the affected employees as expressed through their collective-bargaining representative 52This qualification would also seem to be necessary inthe present case.While the reduction in the rates paid for overtime was to theimmediate detriment of the employees, at least in the sense that they had to worklonger hours for the same amount of pay, once the previous rate is restored, theRespondents may so curtail the amount of overtime worked, that the total take-home pay of the employees may actually be less. I shall recommend, therefore,that,while the employees of the Respondents be made whole for any loss of paythey may have suffered by reason of the change in the method of paying for over-time, the continuance of the old rates shall be conditioned upon the desire of theaffected employees as expressed through their collective-bargaining representative.CONCLUSIONS OF LAW1.The Respondents, Schnell Tool & Die Corporation and Salem Stamping &Manufacturing Co., Inc., are employers engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and are jointly and severally liable for theredress of the unfair labor practices committed by them.2.United Steelworkers of America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By coercively interrogating their employees, and threatening them with reprisals,such as loss of employment, reduction in earnings, or cessation of operations if theycontinued to support the Union; by harassing and subjecting to verbal abuse em-ployees who supported the Union; by questioning applicants for employment con-cerning their attitude toward unions; by denying to the Union, after its certification,the privilege of posting notices on the plant bulletin board, and by threatening todischarge employees who gave affidavits or statements to Board agents investigatingcharges of unfair labor practices the Respondents interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed in Section 7 of theAct in violation of Section 8 (a) (1) of the Act.4.By discharging Ormond Long because he had supported the Union and hadengaged in a protected concerted activity, and by discharging Charles Messengerand Phillip Groves because of their union activities, the Respondents discriminatedwith respect to their tenure of employment in violation of Section 8 (a) (1) and (3 )of the Act.5.By leasing Plant No. 2 of Schnell Tool & Die to Quaker; by permanentlylaying off the 13 employees enumerated in the section of this report entitled "TheRemedy"; and by refusing them employment in Salem Stamping, the Respondentshave interfered with, restrained, and coerced their employees in the exercise of therights guaranteed in Section 7 of the Act, and discriminated with respect to theirhire and tenure of employment in violation of Section 8 (a) (1) and (3) of the Act.6.All production and maintenance employees of Schnell Tool & Die, includingtruckdrivers, but excluding office clerical employees, office cleaning women, guards,professional employees, and supervisors as defined in Section 2(11) of the Act,constitute a unit appropriate for the purpose of collective bargaining within themeaning of the Act.7.All production and maintenance employees of Salem Stamping, includingtruckdrivers, but excluding office clerical employees, office cleaning women, guards,professional employees and supervisors as defined in Section 2(11) of the Act, con-stitute a unit appropriate for the purpose of collective bargaining within the meaningof the Act.8.At all relevant times since October 16, 1962, the Union has been the exclusivebargaining representative of the employees in the aforesaid appropriate units withinthe meaning of Section 9 (a) of the Act.9.By unilaterally deciding to lease Plant No. 2 of Schnell Tool & Die and by fail-ing to bargain with the Union with respect to the effect of the shutdown on theemployees of the plant; by unilaterally instituting a change in the method of payingfor overtime while bargaining with the Union was in progress; and by failing tobargain with the Union in good faith, the Respondents have engaged in unfair laborpractices in violation of Section 8(a)(5) and (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findingsof factand conclusions of law,and uponthe entire record in the case,it is recommended that Schnell Tool & Die Corporation52 SeeHerman Sausage Go.,Inc., supra,pp. 172-175. SCHNELL TOOL & DIE CORPORATION, ETC.417and Salem Stamping & Manufacturing Co., Inc., their officers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogating employees coercively concerning their union membership oractivities; threatening them with reprisals, suchas lossof employment, reduction inearnings, or cessation of operations if they continue to support the Union; harassingor subjecting union supporters to verbal abuse; questioning applicants for employmentconcerning their union affiliations, sympathies, or attitudes; denying to the Unionthe privilege of posting notices on the plant bulletin board; or threatening to dis-charge employees who give affidavits or statements to Board agents investigatingcharges of unfair labor practices.(b)Discouraging membership in United Steelworkers of America, AFL-CIO, orany other labor organization of its employees, by discharging employees or terminat-ing their employment and refusing to reinstate them, or discriminating in any othermanner against them in regard to hire, tenure, or any other term or condition oftheir employment.(c)Refusing to bargain collectively with the Union with respect to rates of pay,wages, hours of employment, or other terms and conditions of employment in thebargaining units hereinbefore described as appropriate.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action in order to effectuate the policies ofthe Act:(a)Offer employment at Salem Stamping, or at Schnell Tool & Die Plant No. 1,or at Plant No. 2, if it is repossessed, to George Bettis, Alfred Stockwell, OrvilleWeingart, Arthur Brandonisio, John Carlisle, Frank Chestnut, Arthur Rozeski, HomerMcCartney, Marvin McFarland, George Pow, Steve Rogers, and John Yocus, withoutprejudice to their seniority or other rights and privileges, and make whole theseemployees, as well as Robert Bates, for any loss of pay they may have suffered byreason of their permanent layoff at Schnell Tool & Die Plant No. 2 in the mannerand to extent set forth in section V of this report entitled "The Remedy."(b)Offer to Ormond Long and Phillip Groves immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to their senior-ity or other rights and privileges, and make them, as well as the estate of CharlesMessenger, whole for any loss of pay they may have suffered by reason of theRespondents' discrimination in the manner and to the extent set forth in section Vof this report entitled "The Remedy."(c)Upon request bargain collectively with the Union as the exclusive representa-tive of the employees in the bargaining units hereinbefore described as appropriateand embody in a signed agreement any understanding which may be reached.(d) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze andcompute the amounts of backpay due under the terms of this Recommended Order.(e) Post at their plants at Salem, Ohio, copies of the attached notice marked"Appendix." 53Copies of the said notice, to be furnished by the Regional Directorfor the Eighth Region, shall, after being duly signed by Respondents' representatives,be posted for 60 consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondents to insure that such notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for the Eighth Region, in writing, within 20days from the receipt of this Intermediate Report and Recommended Order, whatsteps theRespondentshave taken to complyherewith.5453 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substitutedfor the words"The Recommended Order of aTrial Examiner" in thenotice.Inthe further event that the Board's Order be enforcedby a decree of a United States Circuit Court of Appeals, the words "A Decree of theUnited States Courtof Appeals, Enforcing an Order" shall be substituted for the words"A Decisionand Order."5a In the event that thisRecommended Orderbe adopted by the Board, this provisionshall be modifiedto read:"Notify thesaid RegionalDirector, in writing, within 10 daysfrom the date of this Order, what steps the Respondents have taken to comply herewith " 418DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT coercively interrogate our employees concerning their unionmembership, activities, or affiliations, or threaten them with reprisals, such asloss of employment, reduction in earnings, or cessation of operations if theycontinue to support the United Steelworkers of America, AFL-CIO, or anyotherlabor organizationof their choice.WE WILL NOT harass or subject to verbal abuse any of our employees whosupport the United Steelworkers of America, AFL-CIO, or any other labororganization of their choice.WE WILL NOT question applicants for employment concerning their unionaffiliations, sympathies, or attitudes.WE WILL NOT deny to the United Steelworkers of America, AFL-CIO, whichis the certified bargaining representative of our employees, the privilege ofposting notices on the plant bulletin board.WE WILL NOT threaten to discharge employees who cooperate with agents ofthe National Labor Relations Board in the investigation of charges of unfairlabor practices.WE WILL NOT discourage membership in United Steelworkers of America,AFL-CIO, or any other labor organization of our employees, by discriminatingwith respect to the hire or tenure of their employment or any term or con-dition of their employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the rights guaranteed to them in Section 7 ofthe Act.WE WILL offer employment either at Salem Stamping & Manufacturing Co,Inc., or Schnell Tool & Die Corporation, to George Bettis, Alfred Stockwell,OrvilleWeingart, Arthur Brandonisio, John Carlisle, Frank Chestnut, ArthurRozeski,Homer McCartney, Marvin McFarland, George Pow, Steve Rogers,and John Yocus, and make whole these employees, as well as Robert Bates, forany loss of pay they may have suffered by reason of their layoffs when PlantNo. 2 was leased to Quaker Manufacturing Company.WE WILL offer to Ormond Long and Phillip Groves immediate and full rein-statement to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and we will make whole theseemployees, as well as the estate of Charles Messenger, for any loss of pay theymay have suffered by reason of our discrimination.WE WILL, upon request of United Steelworkers of America, AFL-CIO, thecertified bargaining representative of our employees in appropriate bargainingunits, bargaincollectivelyin good faithwith the Union with respect to ratesof pay,wages,hours of employment, and other terms and conditions of employ-ment, and WE WILL NOT in the meantime make any unilateral changes in suchterms and conditions of employment without consultation with the Union unlessan impasse in bargaininghas been reached with respect to any term or con-dition of employment. If agreements are reached, we will embody the termsin such agreements in appropriate written documents.All our employees are free to become, remain, or refrain from becoming or re-maining members of United Steelworkers of America, AFL-CIO, or any otherlabor organization, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employment,as authorized in Section 8(a) (3) of the National Labor Relations Act, as amended.SCHNELL TOOL & DIE CORPORATION,SALEM STAMPING & MANUFACTUR-ING CO., INC.,Employers.Dated-------------------By-------------------------------------------(President)-------------------------------------------(Vice President)NOTE -We will notify the above-named employees if presently serving in theArmed Forces of the United States, of their right to full reinstatement upon applica- MINNESOTAMINING AND MANUFACTURING COMPANY419tion in accordance with the SelectiveService Act and the Universal Military Train-ing and ServiceAct of1948,as amended,after discharge from theArmed Forces.Thisnotice must remain posted for 60 consecutive days fromthe date ofposting,and must not be altered,defaced,or covered by anyother material.Employees may communicatedirectlywith the Board'sRegionalOffice, 720Bulkley Building,1501 EuclidAvenue, Cleveland, Ohio, Telephone No. Main 1-4465,if theyhave any question concerning this notice or compliance with its provisions.Minnesota Mining and Manufacturing CompanyandThe Voiceof Teamsters Democratic Organizing Committee,Petitioner.Case No. 4-RC-5334. September 6, 1963ORDER AMENDING CERTIFICATION OFREPRESENTATIVESOn March 19, 1963, pursuant to a stipulation for a consent election,a representation election was held among the Employer's hourly ware-house employees at its Philadelphia Branch, 5698 Rising Sun Avenue,Philadelphia, Pennsylvania.On March 27, 1963, the Petitioner, hav-ing received a majority of the valid votes cast,' was certified by theBoard as the exclusive bargaining representative of the aforemen-tioned employees.Thereafter, on June 7, 1963, the Petitioner and Local 5, Interna-tional Union of United Brewery, Flour, Cereal, Soft Drink, and Dis-tilleryWorkers of America, AFL-CIO, herein sometimes called Local5, jointly filed a motion to amend the certification "to designate Local5, International Union of United Brewery, Flour, Cereal, Soft Drink,and DistilleryWorkers of America, AFL-CIO as the collective bar-gaining agent of said employees."The motion alleges that shortly after April 28, 1963, the Petitioner"decided toceaseexisting as a labor organization . . . ," and that onon May 31, 1963, with the approval of the Employer, a majority ofthe employees in the certified unit "voted for representation by Local5 in an electionconducted by the American Arbitration Association.The Employerhas agreedto recognize Local 5 as the collective bar-gaining agentof this unit upon appropriate amendment of the certi-fication by the N.L.R.B."Thereafter, the Board requested that the Employer submit a state-ment of its position on the motion.On June 28, 1963, the Employeradvised the Board that on May 31, 1963, the American ArbitrationAssociation conducted an informal secret ballot at the Employer'splantamongthe employees in the unit for the purpose of determiningwhether the said employees desired to be represented by Local 5, andthe Employer enclosed a letter, dated June 7, 1963, received from theINo otherlabor organization appeared on the ballot.144 NLRB No. 44.727-083-64-vol. 144-28